Exhibit 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

EXECUTION COPY

 

 

________________________________

CONA SERVICES LLC

________________________________

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of January 27, 2016

THE COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH INTERESTS MAY NOT
BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

THE COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN THIS
AGREEMENT.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

 

2

 

 

 

 

 

1.1

 

Definitions

 

2

1.2

 

Interpretative Matters

 

11

 

 

 

 

 

ARTICLE II ORGANIZATIONAL MATTERS

 

11

 

 

 

2.1

 

Formation of the Company

 

11

2.2

 

Limited Liability Company Agreement

 

11

2.3

 

Name

 

12

2.4

 

Purpose; Powers

 

12

2.5

 

Principal Office; Registered Office

 

12

2.6

 

Term

 

12

2.7

 

Foreign Qualification

 

12

2.8

 

No State Law Partnership

 

13

 

 

 

 

 

ARTICLE III CAPITAL CONTRIBUTION COMMITMENTS;  ADMISSION OF MEMBERS;CAPITAL
ACCOUNTS

 

13

 

 

 

 

 

3.1

 

Capital Contribution Commitments

 

13

3.2

 

Admission of Members; Additional Members

 

15

3.3

 

Capital Accounts

 

16

3.4

 

Negative Capital Accounts

 

16

3.5

 

No Withdrawal

 

16

3.6

 

Loans From Members

 

16

3.7

 

No Right of Partition

 

16

 

 

 

ARTICLE IV DISTRIBUTIONS

 

17

 

 

 

4.1

 

Distributions

 

17

4.2

 

Distributions In‑Kind

 

17

4.3

 

Tax Distributions

 

17

 

 

 

 

 

ARTICLE V ALLOCATIONS

 

17

 

 

 

5.1

 

Allocations

 

17

5.2

 

Special Allocations

 

17

5.3

 

Tax Allocations

 

18

5.4

 

Members’ Tax Reporting

 

19

5.5

 

Withholding; Indemnification and Reimbursement for Payments on Behalf of a
Member

 

19

5.6

 

[***]

 

19

 

2

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE VI RIGHTS AND DUTIES OF MEMBERS

 

19

 

 

 

6.1

 

Power and Authority of Members

 

19

6.2

 

Voting Rights; Designation of Board Members

 

20

6.3

 

Liability of Members

 

21

6.4

 

Performance of Duties

 

22

 

 

 

 

 

ARTICLE VII MANAGEMENT OF THE COMPANY

 

22

 

 

 

7.1

 

Board of Directors

 

22

7.2

 

Committees of the Board

 

26

7.3

 

Officers

 

27

7.4

 

Further Delegation of Authority

 

28

7.5

 

Exculpation; Fiduciary Duties

 

29

7.6

 

Performance of Duties; Liability of Directors and Officers

 

29

7.7

 

Indemnification

 

29

7.8

 

Manufacturing Platform.

 

32

7.9

 

[***]

 

33

 

 

 

 

 

ARTICLE VIII TAX MATTERS

 

33

 

 

 

8.1

 

Preparation of Tax Returns

 

33

8.2

 

Tax Elections

 

33

8.3

 

Tax Controversies

 

33

8.4

 

Tax Allocations

 

33

8.5

 

Fiscal Year; Taxable Year

 

33

8.6

 

Tax Matters Member Indemnity

 

34

8.7

 

Amendments to Address the

 

34

 

 

 

 

 

ARTICLE IX TRANSFER OF MEMBERSHIP INTERESTS; SUBSTITUTED MEMBERS

 

34

 

 

 

9.1

 

Restrictions on Transfers

 

34

9.2

 

Void Transfers

 

34

9.3

 

Substituted Member

 

35

9.4

 

Effect of Transfer

 

35

9.5

 

Additional Transfer Restrictions

 

35

9.6

 

Transfer Fees and Expenses

 

35

9.7

 

Effective Date

 

35

 

 

 

 

 

ARTICLE X DISSOLUTION AND LIQUIDATION

 

36

 

 

 

10.1

 

Dissolution

 

36

10.2

 

Liquidation and Termination

 

36

10.3

 

Complete Distribution

 

37

10.4

 

Certificate of Dissolution

 

37

 

3

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

10.5

 

Reasonable Time for Winding Up

 

37

10.6

 

Return of Capital

 

37

 

 

 

 

 

ARTICLE XI CERTAIN AGREEMENTS

 

37

 

 

 

11.1

 

Information Rights

 

37

11.2

 

Required Adjustment of Percentage Interests of Members

 

38

11.3

 

Withdrawals

 

38

11.4

 

Master Services Agreements

 

39

 

 

 

 

 

 

 

 

 

4

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

 

ARTICLE XII GENERAL PROVISIONS

 

39

 

 

 

12.1

 

Power of Attorney

 

39

12.2

 

Amendments

 

39

12.3

 

Remedies

 

40

12.4

 

Successors and Assigns

 

40

12.5

 

Severability

 

40

12.6

 

Counterparts

 

40

12.7

 

Applicable Law

 

40

12.8

 

Addresses and Notices

 

40

12.9

 

Creditors

 

40

12.10

 

Waiver

 

41

12.11

 

Further Action

 

41

12.12

 

Entire Agreement

 

41

12.13

 

Delivery by E-mail

 

41

12.14

 

Survival

 

41

12.15

 

Confidentiality

 

4

 

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
CONA SERVICES LLC

 

This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of CONA SERVICES LLC
(the “Company”), dated and effective as of January 27, 2016 (the “Effective
Date”), is adopted, executed and agreed to, for good and valuable consideration,
by and among each Person who is or at any time becomes a Member in accordance
with the terms of this Agreement and the Act.

RECITALS:

WHEREAS, the Company was formed as a limited liability company pursuant to
§ 18‑201 of the Act by the filing of its Certificate of Formation with the
Secretary of State of the State of Delaware on December 17, 2015 (the
“Certificate of Formation”);

WHEREAS, Coca-Cola Refreshments USA, Inc. (“CCR”) and the Company will enter
into an asset purchase agreement (the “CONA Purchase Agreement”) pursuant to
which the Company will acquire CCR’s entire right, title and interest in and to
the Coke One North America (CONA) information technology platform, on terms and
conditions to be mutually agreed upon by the Company and CCR and set forth in
the CONA Purchase Agreement; the assets to be transferred by CCR to the Company
under the CONA Purchase Agreement will include a perpetual, royalty-free license
from The Coca-Cola Company (“TCCC”) to CCR with respect to the “Coke One”
information technology platform;

WHEREAS, in connection with the transaction provided for in the CONA Purchase
Agreement, the Company will (i) issue to CCR a promissory note (the “CCR Note”)
pursuant to which the Company will be obligated to make to CCR, on a quarterly
basis, certain payments, and (ii) agree to make certain additional payments in
consideration for certain investments made by CCR in the CONA Information
Technology Platform, as described in more detail in the Financial Matters
Agreement, in each case, on terms to be mutually agreed by the Company and all
of the Members and set forth in the CCR Note and the CONA Purchase Agreement;

 

WHEREAS, the Company will enter into a Master Services Agreement (each, a
“Master Services Agreement”, and, collectively, the “Master Services
Agreements”) with each of CCR, Coca-Cola Bottling Company United, Inc. (“Coke
United”), Coca-Cola Bottling Co. Consolidated (“Coke Consolidated”), Swire
Coca-Cola USA (“Swire”), Great Lakes Coca-Cola Distribution, L.L.C. (“Great
Lakes”), and Coca-Cola Beverages Florida, LLC (“CCB Florida”) (each, a “Founding
Member” and, collectively, the “Founding Members”), pursuant to which the
Company will provide information technology services to such parties and their
respective affiliates, on the terms and conditions specified in the Master
Services Agreements (the Master Services Agreement with each Founding Member
will contain [***]);

 

WHEREAS, the Company and the Founding Members will enter into a Financial
Matters Agreement (the “Financial Matters Agreement”) that will set forth
certain understandings of the Company and the Founding Members with respect to
certain financial matters relating to the Company;

 

WHEREAS, the Company and the Founding Members are entering into this Agreement
with the express understanding that the parties will use good faith efforts to
reach agreement upon and execute the CONA Purchase Agreement, the CCR Note, the
Master Services Agreements, and the Financial Matters Agreement as soon as
practicable, and that startup of the operations of the Company will not commence
until such agreements are mutually agreed upon by all Members and are executed
and delivered by all parties thereto;  

 

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

WHEREAS, the Founding Members are each making an initial capital contribution
commitment and a future capital commitment to the Company in exchange for a
Membership Interest in the Company; and

WHEREAS, the Company, TCCC and the Founding Members desire to enter into this
Agreement to set forth the rights, powers and interests of the Members with
respect to the Company and their Membership Interests therein and to provide for
the management of the business and operations of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, each intending to be legally bound, agree
as follows:

Article I
DEFINITIONS

1.1Definitions.  Unless the context otherwise requires, the following terms have
the following meanings for purposes of this Agreement:

“Act” means the Delaware Limited Liability Company Act, 6 Del. L. Sections
18‑101, et seq.

“Additional Member” means any Person that has been admitted to the Company as a
Member after the Effective Date pursuant to Section 3.2(b) by virtue of having
received its Membership Interest from the Company and not from any other Member
or Assignee.

“Adjusted Capital Account Deficit” means, with respect to any Person’s Capital
Account as of the end of any taxable year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Capital Account
balance shall be (a) reduced for any items described in Regulations Section
1.704‑1(b)(2)(ii)(d)(4), (5) and (6), and (b) increased for any amount such
Person is obligated to contribute or is treated as being obligated to contribute
to the Company pursuant to Regulations Sections 1.704‑1(b)(2)(ii)(c) (relating
to partner liabilities to a partnership) or 1.704‑2(g)(1) and 1.704‑2(i)
(relating to minimum gain).

“Affiliate” when used with reference to another Person means any Person,
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such other Person.  In addition,
Affiliates of a Member shall include all its shareholders, members, officers and
employees in their capacities as such.

“Agreement” has the meaning set forth in the preamble.

“Anticipated Volume” has the meaning set forth in Section 11.2.

“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or a portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not a Member.

“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state and local income tax applicable to a corporation doing
business in Atlanta, Georgia.

“At-Large Voting Members” means those Members who do not have the right to
separately designate a member of the Board of Directors pursuant to Section 6.2.

 

2

 

 

--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events: (a) the filing of an application by such Person for, or a
consent to, the appointment of a trustee or custodian of such Person’s assets;
(b) the filing by such Person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing such Person’s inability to pay its debts as they become
due; (c) the failure of such Person to pay its debts as such debts become due;
(d) the making by such Person of a general assignment for the benefit of
creditors; (e) the filing by such Person of an answer admitting the material
allegations of, or such Person’s consenting to, or defaulting in answering, a
Bankruptcy petition filed against it in any Bankruptcy proceeding or petition
seeking relief under Title 11 of the United States Code, as now constituted or
as hereafter amended; or (f) the entry of an order, judgment or decree by any
court of competent jurisdiction adjudicating such Person bankrupt or insolvent
or for relief in respect of such Person or appointing a trustee or custodian of
such Person’s assets and the continuance of such order, judgment or decree
unstayed and in effect for a period of 60 consecutive calendar days.

“Beverage” means a non-alcoholic beverage.    

“Board of Directors” has the meaning set forth in Section 7.1(a).

“Board Participant” has the meaning specified in Section 6.2(i).  

“Business Day” means any calendar day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required to
close.

“Capital Account” has the meaning set forth in Section 3.3(a).

“Capital Contributions” means any cash, cash equivalents or the Fair Market
Value of other property that a Member contributes to the Company with respect to
its Membership Interest (net of liabilities assumed by the Company or to which
such property is subject).

“Capital Contribution Commitment” means, with respect to each Member, such
Member’s Initial Capital Contribution Commitment, plus any additional Capital
Contributions that such Member is obligated to make under Section 3.1(b).

“CBA Permitted Transfer” has the meaning set forth in Section 9.1.

“CCB Florida” has the meaning set forth in the recitals.

“CCR” has the meaning set forth in the recitals.

“CCR Note” has the meaning set forth in the recitals.

“CCR Refranchising Transactions” has the meaning set forth in Section 11.2(a).

“Certificate of Formation” has the meaning set forth in the recitals.

“Chief Executive Officer” has the meaning set forth in Section 7.3(b)(i).

“Chief Financial Officer” has the meaning set forth in Section 7.3(b)(ii).

 

3

 

 

--------------------------------------------------------------------------------

“Coke Consolidated” has the meaning set forth in the recitals.

“Coke United” has the meaning set forth in the recitals.

 

4

 

 

--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations Section 1.704‑2(d).

“CONA Purchase Agreement” has the meaning set forth in the recitals.

“CONA Services” means the services provided by the Company pursuant to the
Master Services Agreements.  

“CONA Volume” means the number of physical cases of Beverage products
distributed by a Member in the United States using the CONA Services and for
which a Member is invoiced under its Master Services Agreement for a given
period.  [***].

“Control” means, when used with reference to any Person, the power to direct the
management or policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” have meanings correlative to
the foregoing.

“Default” has the meaning set forth in Section 3.1(e).

“Defaulting Member” has the meaning set forth in Section 3.1(e).

“Depreciation” has the meaning set forth in the definition of “Net Income” or
“Net Loss” under paragraph (e) therein.

“Directors” has the meaning set forth in Section 7.1(a).

“Dissolution Date IP” has the meaning set forth in Section 10.2(b).

“Distribution” means each distribution after the Effective Date made by the
Company to a Member in respect of its Membership Interest, whether in cash,
property or securities of the Company, pursuant to, or in respect of, Article IV
or Article X.

“Economic Interest” means the right to allocations of items of income, gain,
loss, deduction, credit or similar items and the right to Distributions of cash
and other property as provided in Article IV and Article X of this Agreement and
the Act, but shall not include any right to participate in the management or
affairs of the Company, including the right to designate Directors, vote on,
consent to or otherwise participate in any decision of the Members or Directors,
or any right to receive information concerning the business and affairs of the
Company, in each case, except as expressly otherwise provided in this Agreement
or required by the Act.

“Effective Date” has the meaning set forth in the preamble.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share capital, (b) any securities directly or indirectly
convertible into or exchangeable for any capital stock, membership interests or
other share capital or containing any profit participation features, (c) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or

 

5

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, membership interests, other share capital or
securities containing any profit participation features, (d) any share
appreciation rights, phantom share rights or other similar rights, or (e) any
Equity Securities issued or issuable with respect to the securities referred to
in clauses (a) through (d) above in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

“Event of Withdrawal” means the Bankruptcy or dissolution of a Member or the
occurrence of any other event that terminates the continued membership of a
Member in the Company.

“Excess Funding Member” has the meaning set forth in Section 11.2.

“Fair Market Value” means, with respect to any asset or securities, the fair
market value for such assets or securities as between a willing buyer and a
willing seller in an arm’s-length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
determined in good faith by the Board of Directors.  

“Financial Matters Agreement” has the meaning set forth in the recitals.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, ending
on December 31 of each calendar year.

“Founding Member” has the meaning set forth in the recitals.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, consistently applied throughout the
applicable periods both as to classification of items and amounts.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.

“Great Lakes” has the meaning set forth in the recitals.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset on the date of the
contribution;

(b)the Gross Asset Values of all Company assets may be adjusted to equal their
respective gross Fair Market Values as of the following times:

(i)the acquisition of an additional interest in the Company after the Effective
Date by a new or existing Member in exchange for more than a de minimis Capital
Contribution, if the Board of Directors reasonably determines that such
adjustment is necessary or appropriate to reflect the relative Economic
Interests of the Members in the Company;

(ii)the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing

 

6

 

 

--------------------------------------------------------------------------------

or a new Member acting in a “partner capacity,” or in anticipation of becoming a
“partner” (in each case within the meaning of Regulations Section
1.704‑1(b)(2)(iv)(d)); 

(iii)the Distribution by the Company to a Member of more than a de minimis
amount of Company property as consideration for an interest in the Company, if
the Board of Directors reasonably determines that such adjustment is necessary
or appropriate to reflect the relative Economic Interests of the Members in the
Company;

(iv)the liquidation of the Company within the meaning of Regulations Section
1.704‑1(b)(2)(ii)(g); and

(v)such other times as the Board of Directors shall reasonably determine to be
necessary or advisable in order to comply with Regulations promulgated under
Subchapter K of Chapter 1 of the Code;

(c)the Gross Asset Value of any Company asset distributed to a Member shall be
the gross Fair Market Value of such asset on the date of Distribution;

(d)the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704‑1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that the Board of Directors determines that an adjustment pursuant to
subparagraph (b) of this definition of Gross Asset Value is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (d); and

(e)with respect to any asset that has a Gross Asset Value that differs from its
adjusted tax basis, Gross Asset Value shall be adjusted by the amount of
Depreciation rather than any other depreciation, amortization or other cost
recovery method.

“Income” means individual items of Company income and gain determined in
accordance with the definitions of Net Income and Net Loss.

“Initial Capital Contribution Commitment” with respect to any Member means the
aggregate amount specified for such Member on Schedule I.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the Company or any of its Subsidiaries, any filing or agreement to file
a financing statement as a debtor under the Uniform Commercial Code or any
similar statute other than to reflect ownership by a third Person of property
leased to the Company or any of its Subsidiaries under a lease that is not in
the nature of a conditional sale or title retention agreement, or any
subordination arrangement in favor of another Person.

“Loss” means individual items of Company loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.

“Manufacturing Platform” has the meaning set forth in Section 7.8.

“Master Services Agreement” has the meaning set forth in the recitals.

 

7

 

 

--------------------------------------------------------------------------------

“Member” means each Person listed on the Schedule of Members attached hereto as
Schedule II and each other Person who is hereafter admitted as a Member in
accordance with the terms of this Agreement and the Act.  The Members shall
constitute the “members” (as such term is defined in the Act) of the
Company.  Notwithstanding any provision of this Agreement, [***].  

“Member Minimum Gain” means minimum gain attributable to Member Nonrecourse Debt
determined in accordance with Regulations Section 1.704‑2(i).

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations Section 1.704‑2(b)(4).

“Membership Interest” means, with respect to each Member, such Member’s Economic
Interest and rights as a Member.

“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in such taxable
income or loss), with the following adjustments:

(a)any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be added to such taxable income
or loss;

(b)any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704‑1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income or Net Loss
shall be subtracted from such taxable income or loss;

(c)in the event the Gross Asset Value of any Company asset is adjusted pursuant
to subparagraph (b) or (c) of the definition of Gross Asset Value, the amount of
such adjustment shall be taken into account as gain (if the adjustment increases
the Gross Asset Value of the asset) or loss (if the adjustment decreases the
Gross Asset Value of the asset) from the disposition of such asset for purposes
of computing Net Income or Net Loss;

(d)gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the property disposed of, notwithstanding
that the adjusted tax basis of such property differs from its Gross Asset Value;

(e)in lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, with respect to a
Company asset having a Gross Asset Value that differs from its adjusted basis
for tax purposes, “Depreciation” with respect to such asset shall be computed by
reference to the asset’s Gross Asset Value in accordance with Regulations
Section 1.704‑1(b)(2)(iv)(g); and

(f)to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or 743(b) is required pursuant to Regulations
Section 1.704‑1(b)(2)(iv)(m) to be taken into account in determining Capital
Accounts, the amount of

 

8

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss.

“Officers” has the meaning set forth in Section 7.3(a).

“Ordinary Course of Business” means the ordinary course of the business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).

“Partnership Representative” has the meaning set forth in Section 8.7.

“Permitted Transferee” has the meaning set forth in Section 9.1.

“Percentage Interest” means, with respect to each Member, the Percentage
Interest for such Member set forth on Schedule II, as adjusted from time to time
in accordance with the provisions of this Agreement.

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.

“Proceeding” has the meaning set forth in Section 7.7(a).

“Producing Member” means a Member that is a member of the National Product
Supply Group.

“Producing Member Director” means a Director appointed by a Producing Member in
accordance with Section 6.2(c).

“Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 5.2(f).

“Remaining Directors” means the Directors to be designated by the Members under
Section 6.2, other than the Directors appointed under Section 6.2(c).    

“Secretary” has the meaning set forth in Section 7.3(b)(iv).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing member,
general partner or

 

9

 

 

--------------------------------------------------------------------------------

analogous controlling Person of such limited liability company, partnership,
association or other business entity.  For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

“Substituted Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 9.3 by virtue of such Person receiving all or a
portion of a Membership Interest from a Member or its Assignee and not from the
Company.

“Swire” has the meaning set forth in the recitals.

“Tax Matters Member” shall be the Person specified in Section 8.3 and, for
taxable years of the Company beginning before January 1, 2018, has the meaning
set forth in Section 6231 of the Code.

“TCCC” has the meaning set forth in the recitals.

“TCCC Member” means TCCC or its permitted transferee.

“Territory Non-Sale” has the meaning set forth in Section 11.2(a).

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of
law).  The terms “Transferee,” “Transferor,” “Transferred,” and other forms of
the word “Transfer” have the correlative meanings.

“Vice President” has the meaning set forth in Section 7.3(b)(iii).

“Withdrawal Notice” has the meaning set forth in Section 11.3.

“Withdrawing Member” has the meaning set forth in Section 11.3.




 

10

 

 

--------------------------------------------------------------------------------

1.2Interpretative Matters.  In this Agreement, unless otherwise specified or
where the context otherwise requires: 

(a)the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b)words importing any gender shall include other genders;

(c)words importing the singular only shall include the plural and vice versa;

(d)the words “include,” “includes” or “including” shall be deemed to be followed
by the words “without limitation”;

(e)the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f)references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be to
Articles, Exhibits, Sections or Schedules of or to this Agreement;

(g)references to any Person include the successors and permitted assigns of such
Person;

(h)the use of the words “or,” “either” and “any” shall not be exclusive;

(i)wherever a conflict exists between this Agreement and any other agreement,
this Agreement shall control but solely to the extent of such conflict;

(j)references to “$” or “dollars” means the lawful currency of the United States
of America;

(k)references to any agreement, contract or schedule, unless otherwise stated,
are to such agreement, contract or schedule as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; and

(l)the parties hereto have participated jointly in the negotiation and drafting
of this Agreement; accordingly, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

Article II
ORGANIZATIONAL MATTERS

2.1Formation of the Company. The Company was formed on December 17, 2015
pursuant to the provisions of the Act by the filing of its Certificate of
Formation.  The Members hereby ratify the filing of the Certificate of Formation
as an authorized act by and on behalf of the Company.

2.2Limited Liability Company Agreement.  The Members agree to continue the
Company as a limited liability company under the Act, upon the terms and subject
to the conditions set forth in this

 

11

 

 

--------------------------------------------------------------------------------

Agreement.  During the term of the Company set forth in Section 2.6, the rights,
powers, duties, obligations and liabilities of the Members shall be determined
pursuant to the Act and this Agreement.  To the extent that the rights, powers,
duties, obligations and liabilities of any Members are different by reason of
any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control. 

2.3Name.  The name of the Company is “CONA Services LLC.”  The Board of
Directors may change the name of the Company at any time and from time to
time.  Prompt notification of any such change shall be given to all
Members.  The Company’s business may be conducted under its name or any other
name or names deemed advisable by the Board of Directors.

2.4Purpose; Powers.

(a)General Powers.  The purpose of the Company is to provide advantaged business
process and information technology services to the Members at the lowest optimal
cost for the agreed service levels.  The Company will provide a complete service
catalog that includes software development, support processes, IT operations
services and innovation for the sales and delivery (DSD) aspects of the bottling
business.  The services to be provided by the Company from time to time will be
determined by the Board of Directors.

(b)Purposes.  The Company is authorized to perform all lawful business purposes
for a Delaware limited liability company, as determined by the Board of
Directors, subject to this Section 2.4.  [***].  Subject to approval of the
Board of Directors, the Company will be free to expand its services into
additional areas in the future, beyond those specified in Section 2.4(a) (e.g.,
IT support of manufacturing activities of Members, [***].

(c)Company Action.  Subject to the provisions of this Agreement and except as
prohibited by applicable law, (i) the Company may, with the approval of the
Board of Directors, enter into and perform any and all documents, agreements and
instruments, all without any further act, vote or approval of any Member, and
(ii) the Board of Directors may authorize any Person (including any Member or
Officer) to enter into and perform any document on behalf of the Company.

2.5Principal Office; Registered Office.  The registered office of the Company
required by the Act to be maintained in the State of Delaware shall be the
office of the initial registered agent named in the Certificate of Formation or
such other office (which need not be a place of business of the Company) as the
Board of Directors may designate from time to time in the manner provided by
law.  The initial principal office of the Company shall be located at SunTrust
Plaza, Atlanta, Georgia 30308 and may be any such other place as the Board of
Directors may from time to time designate, which need not be in the State of
Delaware, and the Company shall maintain records at such place.  The Company may
maintain offices at such other place or places as the Board of Directors deems
advisable.  Prompt notice of any change in the principal office shall be given
to all Members.

2.6Term.  The term of the Company commenced on December 17, 2015 by filing the
Certificate of Formation with the office of the Secretary of State of the State
of Delaware and shall continue in existence perpetually until termination or
dissolution in accordance with the provisions of Article X.

2.7Foreign Qualification.  The Company shall comply, to the extent procedures
are available and those matters are reasonably within the control of the
Officers, with all requirements necessary to

 

12

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

qualify the Company as a foreign limited liability company in each jurisdiction
where its assets or operations require it to be so qualified.

2.8No State Law Partnership.  The Members intend that the Company shall not be a
partnership (including a limited partnership) or joint venture, and that no
Member, Director or Officer shall be a partner or joint venturer of any other
Member, Director or Officer by virtue of this Agreement, for any purposes other
than as is set forth in the last sentence of this Section 2.8, and this
Agreement shall not be construed to the contrary.  The Members intend that the
Company shall be treated as a partnership for federal and, if applicable, state
or local income tax purposes, and each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.

Article III
CAPITAL CONTRIBUTION COMMITMENTS;
ADMISSION OF MEMBERS; CAPITAL ACCOUNTS

3.1Capital Contribution Commitments

(a)Initial Capital Contribution Commitment.  Each Founding Member has made an
Initial Capital Contribution Commitment to the Company in the amount specified
on Schedule I.

(b)Additional Capital Contributions.  In addition to the Initial Capital
Contribution Commitments, each Member [***] will make additional Capital
Contributions as determined by the Board of Directors from time to time, in
accordance with each Member’s respective Percentage Interest, subject to Section
7.1(c).

(c)Capital Calls.  The Board of Directors may at any time on or after the date
hereof, upon at least thirty (30) days prior notice of the date upon which an
amount is to be due, demand payment of all or any portion of any balance of a
Member’s Initial Capital Contribution Commitment or any additional Capital
Contributions approved by the Board of Directors as contemplated under Section
3.1(b).   Notwithstanding anything herein to the contrary, the Board of
Directors will not demand payment of a Capital Contribution Commitment from a
Member unless such demand is made on all such Members, pro rata, based upon the
relative unpaid balances of their respective Capital Contribution Commitments.

(d)[***]

 

 

 

13

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

(e)Default by a Member. The failure of a Member to pay all or any portion of
such Member’s Capital Contribution Commitment when due or the commencement of a
proceeding in bankruptcy or insolvency by or against a Member when there are
still unpaid amounts of such Member’s Capital Contribution Commitment, which
proceeding, if involuntary, is not dismissed within ninety (90) days of the
commencement thereof, shall constitute an event of default (“Default”).  The
Company shall give notice of the Default to such Member (the “Defaulting
Member”).  If the Defaulting Member fails to pay the amount due within ten (10)
days following the date of such notice sent by the Company to the Defaulting
Member, the Board of Directors may, at its option, and without further notice,
and in the case of a Default resulting from a bankruptcy or insolvency
proceeding having been commenced as referred to above, the Board of Directors
shall, cause the Company, without further notice, to take one or more of the
following actions:

(A)accelerate and declare to be immediately due and payable the full unpaid
amount of such Defaulting Member’s then-existing and unpaid Capital Contribution
Commitment;

(B)charge interest on the unpaid balance of any overdue Capital Contribution
Commitment at an individual rate equal to the applicable prime rate plus five
percent (5%), from the date such balance was due and payable through the date
full payment for such Capital Contribution Commitment is actually made; and/or

(C)exercise all rights at law or in equity including the right to sell all or a
portion of the Membership Interest held by the Defaulting Member to the Company
or another Person (including an existing Member) at such price and on such other
terms as the Board of Directors deems appropriate, with the proceeds from such
sale to be applied in the following order: first, to the payment of the expenses
of the sale; second, to the payment of the expenses of the Company resulting
from the Default, including court costs and penalties, if any, and reasonable
attorneys’ fees and costs; third, to the payment of all amounts due from the
Defaulting Member to the Company as a Capital Contribution Commitment (and
interest due thereon pursuant to Section 3.1(e)(B); fourth, to the Defaulting
Member, an amount up to fifty percent (50%) of the amount the Defaulting Member
previously contributed to the Company less any distributions previously made to
the Defaulting Member; and thereafter, any remainder to the Company.

(f)Additional Default Provisions.  Upon Default by a Member, all rights and
benefits attributable to the Membership Interest held by such Defaulting Member
will be suspended until such Defaulting Member has cured its Default or the
purchaser of such Membership Interest has been admitted to the Company as a
Member (such purchaser not to be deemed a Defaulting Member with respect to the
Default of the Defaulting Member from whom such Membership Interest was
purchased).  During the suspension period, neither the Defaulting Member nor its
representative on the Board of Directors, if any, will have any voting or other
rights attributable to its Membership Interest.

(g)Indemnification.  Each Member agrees that it shall be liable to the Company
and the non-Defaulting Members for, and shall indemnify and hold harmless such
parties and their respective officers, directors, shareholders, managers,
members, partners, employees, agents, representatives and affiliates, against,
all damages that may result to such parties from a Default by such Member,
including reasonable attorneys’ fees and court costs, and that such Defaulting

 

14

 

 

--------------------------------------------------------------------------------

Member shall continue to be liable for such damages regardless of whether such
Defaulting Member’s Membership Interest is purchased. 

(h)Assumption of Remaining Capital Contribution Commitment Upon Adjustment of
Percentage Interests.Each Member acknowledges and agrees that if such Member’s
Percentage Interest is adjusted following the date hereof pursuant to the
adjustment mechanism set forth in Section 11.2, such Member shall be obligated
to assume, or shall be released from, as applicable, the Capital Contribution
obligations associated with the adjusted portion of such Member’s Percentage
Interest.

(i)Issuance of Additional Membership Interests.  Subject to Section 3.2(b) and
Section 7.1(c)(iii), the Board of Directors shall have the right to cause the
Company to issue at any time after the Effective Date, and for such amount and
form of consideration as the Board of Directors may determine, a Membership
Interest to any Additional Member approved in accordance with the provisions of
Section 3.2(b).

3.2Admission of Members; Additional Members.

(a)Schedule of Members.  The Company shall maintain and keep at its principal
executive office a Schedule of Members on which it shall set forth the name and
address of each Member, the Percentage Interest of each Member, and the
aggregate amount of cash Capital Contributions that have been made by such
Member at any time, and, if applicable, the Fair Market Value of any property
other than cash contributed by such Member (including, if applicable, a
description and the amount of any liability assumed by the Company or to which
contributed property is subject).  The Company shall prepare and distribute to
the Members an updated Schedule of Members whenever any information provided
therein has changed or otherwise needs to be updated.

(b)Additional Members. Subject to Section 7.1(c) and the last sentence of this
Section 3.2(b), the Board of Directors may admit Additional Members, issue each
such Member a Membership Interest, and determine the price and terms thereof
(including assumption of a portion of the Members’ Capital Contribution
Commitment and/or a repayment of prior Capital Contributions); provided,
however, that any such Additional Member must be a current or anticipated future
user of the Coke One North America (CONA) information technology platform and
have entered into a Master Services Agreement with the Company related thereto.
A Person may be admitted to the Company as an Additional Member upon furnishing
to the Board of Directors (i) an executed joinder agreement, in form
satisfactory to the Board of Directors, pursuant to which such Person agrees to
be bound by all the terms and conditions of this Agreement, (ii) an executed
Master Services Agreement, and (iii) such other documents or instruments as may
be necessary or appropriate to effect such Person’s admission as a Member
(including entering into such other documents as the Board of Directors may deem
appropriate).  Such admission shall become effective on the date on which the
Board of Directors determines that all of the conditions of this Section 3.2(b)
have been satisfied and when any such admission is shown on the books and
records of the Company.  Upon the admission of an Additional Member, the
Schedule of Members attached hereto as Schedule II shall be amended to reflect
the name, address, Percentage Interest, and Capital Contribution Commitment of
such Additional Member.  In addition, the prior written approval of the TCCC
Member shall be required for the admission of Additional Members (such approval
not to be unreasonably withheld, conditioned or delayed).

 

 

15

 

 

--------------------------------------------------------------------------------

(c)[***] 

3.3Capital Accounts.

(a)The Company shall maintain a separate capital account for each Member [***]
according to the rules of Regulations Section 1.704‑1(b)(2)(iv) (each a “Capital
Account”).  The Capital Account of each Member shall be credited initially with
an amount equal to such Member’s cash contributions and, if applicable, the Fair
Market Value of property contributed or deemed to be contributed to the Company
by the Member (net of any liabilities securing such contributed property that
the Company is considered to assume or take subject to).  

(b)The Capital Account of each Member shall (i) be credited with all Income
allocated to such Member pursuant to Section 5.1 and Section 5.2, and with the
amount equal to such Member’s cash contributions and, if applicable, the Fair
Market Value of property contributed to the Company by the Member (net of any
liabilities securing such contributed property that the Company is considered to
assume or take subject to) following the Effective Date, and (ii) be debited
with all Loss allocated to such Member pursuant to Section 5.1 and Section 5.2,
and with the amount of cash and, if applicable, the Gross Asset Value of any
property (net of liabilities assumed by such Member and liabilities to which
such property is subject) distributed by the Company to such Member.

(c)The Company may, upon the occurrence of the events specified in Regulations
Section 1.704‑1(b)(2)(iv)(f), increase or decrease the Capital Accounts of the
Members in accordance with the rules of such Regulations and Regulations
Section 1.704‑1(b)(2)(iv)(g) to reflect a revaluation of Company property.

(d)If all or part of a Membership Interest in the Company is Transferred in
accordance with Article IX, then, as provided in Section 9.4, the Transferee
will succeed to the Capital Account of the Transferor to the extent it relates
to the Transferred Membership Interest.

3.4Negative Capital Accounts.  No Member shall be required to pay to any other
Member or the Company any deficit or negative balance that may exist from time
to time in such Member’s Capital Account (including upon and after dissolution
of the Company).

3.5No Withdrawal.  No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided in this Agreement, including as
set forth in Section 11.3.

3.6Loans From Members.  Loans by Members to the Company shall not be considered
Capital Contributions.  If any Member shall loan funds to the Company, then the
making of such loans shall not result in any increase in the Capital Account
balance of such Member.  The amount of any such loans shall be a debt of the
Company to such Member and shall be payable or collectible in accordance with
the terms and conditions upon which such loans are made, in each instance, as
approved by the Board of Directors (subject to Section 7.1(c)(xi)).

3.7No Right of Partition.  No Member shall have the right to seek or obtain
partition by court decree or operation of law of any property of the Company or
any of its Subsidiaries or the right to own or use particular or individual
assets of the Company or any of its Subsidiaries, or, except as expressly
provided in this Agreement, be entitled to Distributions of specific assets of
the Company or any of its Subsidiaries.

 

16

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Article IV
DISTRIBUTIONS

4.1Distributions.  The Board of Directors shall have sole discretion regarding
the amount and timing of Distributions to the Members, subject to Section
4.3.  All such Distributions shall be made to the Members [***] ratably in
accordance with their relative Capital Accounts, subject to Section 10.2(b).

4.2Distributions In‑Kind.  To the extent that the Company distributes property
in‑kind to the Members, for purposes of Section 4.1, the Company shall be
treated as making a Distribution equal to the Fair Market Value of such
property, and such property shall be treated as if it were sold for an amount
equal to its Fair Market Value.  Any resulting gain or loss shall be allocated
to the Members’ Capital Accounts in accordance with Section 5.1 and Section 5.2.

4.3Tax Distributions

To the extent that the aggregate cumulative taxable net income allocated by the
Company to the Members exceeds prior Distributions to the Members, the Board of
Directors may, but shall not be required to, cause the Company to make tax
distributions to the Members based on the Assumed Tax Rate and subject to
available cash flow.

Article V
ALLOCATIONS

5.1Allocations.  Net Income and Net Loss (and, if necessary, individual items of
Income and Loss) shall be allocated annually (and at such other times as the
Board of Directors determines) to the Members in accordance with their relative
Percentage Interests, except as provided in Section 5.2 or Section 5.6.

5.2Special Allocations.

(a)Loss attributable to Member Nonrecourse Debt shall be allocated in the manner
required by Regulations Section 1.704‑2(i).  If there is a net decrease during a
taxable year in Member Minimum Gain, Income for such taxable year (and, if
necessary, for subsequent taxable years) shall be allocated to the Members in
the amounts and of such character as is determined according to Regulations
Section 1.704‑2(i)(4).  This Section 5.2(a) is intended to be a “partner
nonrecourse debt minimum gain chargeback” provision that complies with the
requirements of Regulations Section 1.704‑2(i)(4), and shall be interpreted in a
manner consistent therewith.

(b)Except as otherwise provided in Section 5.2(a), if there is a net decrease in
Company Minimum Gain during any taxable year, each Member shall be allocated
Income for such taxable year (and, if necessary, for subsequent taxable years)
in the amounts and of such character as is determined according to Regulations
Section 1.704‑2(f).  This Section 5.2(b) is intended to be a “minimum gain
chargeback” provision that complies with the requirements of Regulations Section
1.704‑2(f), and shall be interpreted in a manner consistent therewith.

(c)If any Member that unexpectedly receives an adjustment, allocation or
distribution described in Regulations Section 1.704‑1(b)(2)(ii)(d)(4), (5) or
(6) has an Adjusted Capital Account Deficit as of the end of any taxable year,
computed after the application of

 

17

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

(d) Section 5.2(a) and Section 5.2(b) but before the application of any other
provision of Section 5.1, Section 5.2 and Section 5.3, then Income for such
taxable year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit.  This Section 5.2(c) is
intended to be a “qualified income offset” provision as described in Regulations
Section 1.704‑1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith. 

(e)Income and Loss described in clause (d) of the definition of Gross Asset
Value shall be allocated in a manner consistent with the manner that the
adjustments to the Capital Accounts are required to be made pursuant to
Regulations Section 1.704‑1(b)(2)(iv)(m).

(f)Net Losses will not be allocated to a Member if such allocation would cause
or increase an Adjusted Capital Account Deficit with respect to such Member’s
Capital Account.  If one or more Members would have an Adjusted Capital Account
Deficit as a result of an allocation of Net Losses, then Net Losses will be
allocated to the other Members in proportion to the amounts of Net Losses that
otherwise would be allocated among them for the related Fiscal Year.  If Net
Losses are specially allocated to other Members pursuant to the preceding
sentence, then items of Income in subsequent periods will be specially allocated
to offset, to the extent possible, such special allocations of Net Losses.

(g)The allocations set forth in Section 5.2(a) through Section 5.2(d) inclusive
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Section 1.704‑1(b) and 1.704‑2 of the Regulations.  The Regulatory
Allocations may not be consistent with the manner in which the Members intend to
allocate Income and Loss of the Company or to make Distributions.  Accordingly,
notwithstanding the other provisions of Section 5.1, Section 5.2 and Section
5.3, but subject to the Regulatory Allocations, items of Income and Loss of the
Company shall be allocated among the Members so as to eliminate the effect of
the Regulatory Allocations and thereby cause the respective Capital Account
balances of the Members to be in the amounts (or as close thereto as possible)
they would have been if Income and Loss had been allocated without reference to
the Regulatory Allocations.  In general, the Members anticipate that this shall
be accomplished by specially allocating other Income and Loss among the Members
so that the net amount of Regulatory Allocations and such special allocations to
each such Member is zero.

5.3Tax Allocations.

(a)The income, gains, losses and deductions of the Company shall be allocated
for federal, state and local income tax purposes among the Members in accordance
with the allocation of such income, gains, losses and deductions among the
Members for purposes of computing their Capital Accounts; except that if any
such allocation is not permitted by the Code or other applicable law, then the
Company’s subsequent income, gains, losses and deductions for tax purposes shall
be allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

(b)Items of Company taxable income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall be allocated among the
Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Gross Asset Value; the Tax Matters Member shall have
the authority to select, in its sole and absolute discretion, any method of
making such allocations that is allowed under Code Section 704(c) and the
Treasury regulations thereunder.

 

18

 

 

--------------------------------------------------------------------------------

 

(c)If the Gross Asset Value of any Company asset is adjusted pursuant to the
requirements of Regulations Section 1.704‑1(b)(2)(iv)(e) or (f), subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c); the Tax Matters Member shall have the
authority to select, in its sole and absolute discretion, any method of making
such allocations that is allowed under Code Section 704(c) and the Treasury
regulations thereunder. 

(d)Tax credits, tax credit recapture and any items related thereto shall be
allocated to the Members according to their interests in such items as
reasonably determined by the Board of Directors taking into account the
principles of Regulations Sections 1.704‑1(b)(4)(ii) and 1.704‑1T(b)(4)(xi).

(e)Allocations pursuant to this Section 5.3 are solely for the purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Income, Loss,
Distributions or other Company items pursuant to any provision of this
Agreement.

5.4Members’ Tax Reporting.  The Members acknowledge and are aware of the income
tax consequences of the allocations made pursuant to this Article V and, except
as may otherwise be required by applicable law or regulatory requirements,
hereby agree to be bound by the provisions of this Article V in reporting their
shares of Company income, gain, loss, deduction and credit for federal, state
and local income tax purposes.

5.5Withholding; Indemnification and Reimbursement for Payments on Behalf of a
Member

.  The Board of Directors is authorized to cause the Company to withhold from
Distributions to the Members and to pay over to the appropriate federal, state,
local or foreign government any amounts required under any applicable law to be
so withheld.  Any such withheld amounts shall be treated for purposes of this
Agreement as having been distributed to such Members pursuant to the provisions
of Article IV or Section 10.2.  If the Company is required by applicable law to
make any payment to a Governmental Entity that is specifically attributable to a
Member or a Member’s status as such (including withholding taxes, state or local
personal property taxes and state or local unincorporated business taxes), then
such Member shall indemnify the Company in full for the entire amount paid
(including interest, penalties and related expenses), in each instance reduced
by any portion of such paid amount that the Company had previously withheld from
Distributions otherwise payable to such Member.  The Board of Directors may
offset Distributions to which a Person is otherwise entitled under this
Agreement against such Person’s obligation to indemnify the Company under this
Section 5.5.  A Member’s obligation to indemnify the Company under this Section
5.5 shall survive termination, dissolution, liquidation and winding up of the
Company, and for purposes of this Section 5.5, the Company shall be treated as
continuing in existence.  The Company may pursue and enforce all rights and
remedies it may have against each Member under this Section 5.5, including
instituting a lawsuit to collect such indemnification, with interest calculated
at a rate equal to ten (10) percentage points per annum (but not in excess of
the highest rate per annum permitted by applicable law).

5.6[***]

 

19

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

Article VI
RIGHTS AND DUTIES OF MEMBERS

6.1Power and Authority of Members.  Unless delegated such power in accordance
with Section 7.4, no Member shall, in its capacity as such, have the authority
or power to act for or on behalf of the Company in any manner, to do any act
that would be (or could be construed as) binding on the Company, or to make any
expenditures on behalf of the Company, and the Members hereby consent to the
exercise by the Board of Directors of the powers and rights conferred on it by
applicable law and by this Agreement.

6.2Voting Rights; Designation of Board Members.

(a)Voting Rights.  Members shall not have any voting rights on any matter,
except as provided in this Section 6.2 with respect to the designation or
election of Directors, or as otherwise required by applicable law.  If a vote of
the Members is required under applicable law, then the Members shall vote
together as a single class, and each Member [***] shall be entitled to one vote
(regardless of the Percentage Interest of such Member).  [***].

(b)Designation of Board Members.  Each Member agrees that the authorized number
of Directors of the Company shall initially be established at six (6), and the
Founding Members have each designated a Director as follows:

(i)CCR designated Dominic Wheeler;  

(ii)Coke United designated Eric Steadman;

(iii)Coke Consolidated designated Jamie Harris;

(iv)Swire designated Jeff Edwards;

(v)CCB Florida designated Terence Gee; and

(vi)Great Lakes designated Mark Booth.

(c)From the date hereof through December 31, 2025, (i) each Founding Member will
have the right to designate a Director, and (ii) subject to Section 6.2(f)(i),
each Producing Member (other than the Founding Members) will have the right to
designate a Director.  After December 31, 2025, (i) each Founding Member will
have the right to designate a Director so long as such Founding Member remains a
Producing Member, and (ii) subject to Section 6.2(f)(i), each Producing Member
(other than the Founding Members) will have the right to designate a Director.  

(d)The right to designate the Remaining Directors will be held by the Members
[***] (other than the Members who have the right to designate a Director under
Section 6.2(c)), and each such Member will have the right to designate [***]

(e)[***]

 

20

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

(f)Additional Directors. 

(i)The number of Directors automatically will increase upon the admission of
Additional Members or Substituted Members, up to a total of [***] Directors.  If
the Board of Directors wishes to increase the number of Directors to more than
[***] Directors in total, then such increase will require [***].

(ii)If the number of Directors is increased in connection with the admission of
Additional Members or Substituted Members, then the vacancy created by such
increase in the number of Directors will be filled by [***].

(g)Removal.  Any Director shall be removed from the Board of Directors or any
committee of the Board of Directors (with or without cause) at the written
request of the Member(s) that designated or elected such Director under this
Section 6.2, but only upon such written request and under no other
circumstances; provided that a Director that was designated pursuant to
Section 6.2(c) or Section 6.2(d) by a Withdrawing Member shall be deemed to have
been automatically removed at the written request of such Withdrawing Member
upon the effective date of the withdrawal from the Company by such Withdrawing
Member.

(h)Replacement.  If any Director for any reason ceases to serve as a member of
the Board of Directors, whether as a result of death, resignation, removal or
otherwise, the resulting vacancy on the Board of Directors shall be filled by a
Director designated or elected by the Member(s) that designated or elected such
Director initially under this Section 6.2; provided that in connection with a
CBA Permitted Transfer of a Member’s entire Membership Interest, if at the time
of the Transfer a then-serving Director had been designated by the Transferor
pursuant to this Section 6.2, then such Permitted Transferee shall be entitled
to immediately replace the Director originally designated by such Transferor;
provided, further, that if such Permitted Transferee is a Member that holds the
right to designate a Director on the effective date of the Transfer, then its
right to designate a Director with respect to the Transferred Membership
Interest will be deemed waived (i.e., no Member may designate more than one
Director), and the Member with the next highest Percentage Interest will have
the right to designate the Director.

(i)TCCC Board Participant.  TCCC has the right to appoint a participant in
meetings of the Board of Directors (the “Board Participant”).  The initial Board
Participant is Michael Mathews.  The Board Participant will have the right to
attend each meeting of the Board of Directors in a non-voting capacity and [***]

6.3Liability of Members.

(a)No Personal Liability.  Except as otherwise required by applicable law or as
expressly set forth in this Agreement, no Member shall have any personal
liability whatsoever in such Member’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
other third Person for the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise (including those arising as a
Member or an equityholder, an owner or a shareholder of another Person).  Each
Member shall be liable only to satisfy such Member’s Capital Contribution
Commitment to the Company, if applicable, and the other payments provided for
expressly herein.

 

21

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

(b)Return of Distributions.  Under the Act, a Member of a limited liability
company may, under certain circumstances, be required to return amounts
previously distributed to such Member.  It is the intent of the Members that no
Distribution to any Member pursuant to Article IV or Article X shall be deemed
to constitute money or other property paid or distributed in violation of the
Act, and the Members agree that each such Distribution shall constitute a
compromise of the Members within the meaning of § 18-502(b) of the Act, and the
Member receiving such Distribution shall not be required to return to any Person
any such money or property, except as otherwise expressly set forth herein.  If,
however, any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to make any such payment,
such obligation shall be the obligation of such Member and not of the other
Members. 

6.4Performance of Duties.  In performing its duties, each of the Members shall
be entitled to rely in good faith on the provisions of this Agreement and on
information, opinions, reports or statements (including financial statements and
information, opinions, reports or statements as to the value or amount of the
assets, liabilities, profits or losses of the Company and its Subsidiaries), of
the following other Persons or groups: (i) one or more officers or employees of
the Company or any of its Subsidiaries, (ii) any attorney, independent
accountant or other Person employed or engaged by the Company or any of its
Subsidiaries, or (iii) any other Person who has been selected with reasonable
care by or on behalf of such Member or the Company or any of its Subsidiaries,
in each case, as to matters which such relying Person reasonably believes to be
within such other Person’s professional or expert competence.  The preceding
sentence shall in no way limit any Person’s right to rely on information to the
extent provided in § 18-406 of the Act.

Article VII
MANAGEMENT OF THE COMPANY

7.1Board of Directors

(a)Establishment.  There is hereby established a committee of Member
representatives (the “Board of Directors”) comprised of natural Persons (the
“Directors”) having the authority and duties set forth in this Agreement.  Any
decisions to be made by the Board of Directors will require the approval of the
members of the Board of Directors present and voting at a meeting, in each
instance as required by Section 7.1(f)(i).  No Director acting alone, or with
any other Directors (including as a member of any committee of the Board of
Directors), shall have the power to act for or on behalf of, or to bind the
Company, except as such power is delegated by the number of Directors as would
be required to approve such action in accordance with Section 7.1(f)(i).  Each
Director shall be a “manager” (as such term is defined in the Act) of the
Company but, notwithstanding the foregoing, no Director shall have any rights or
powers beyond the rights and powers granted to such Director in this Agreement.

(b)Powers.  The business and affairs of the Company shall be managed by or under
the direction of the Board of Directors, except as otherwise expressly provided
in this Agreement.  The Board of Directors shall have the power on behalf and in
the name of the Company to carry out any and all of the objectives and purposes
of the Company contemplated by Section 2.4 and to perform all acts that the
Board of Directors may deem necessary or advisable in connection
therewith.  Without limiting the generality of the foregoing, the Board of
Directors shall have the power and authority to:

(i)determine the location of the principal place of business of the Company;

 

22

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

(ii)adjust the Percentage Interest of each Member in accordance with
Section 11.2; 

(iii)make capital calls from the Members in accordance with Section 3.1(c);

(iv)approve the annual and long range business plans of the Company;

(v)remove the Chief Executive Officer and other officers of the Company;

(vi)determine the scope of the products and services to be provided by the
Company (including services to support manufacturing activities of the Members,
[***]), all on such terms and conditions and pursuant to such delegations of
authority (to Board Committees or otherwise) as the Board of Directors may
determine from time to time with regard to governance, funding, development,
implementation and use of such additional services;

(vii)oversee and manage the development and delivery of products and services of
the Company at a strategic level (including the strategic capabilities roadmap
and system architecture), project prioritization and strategic vendor
performance and sourcing guidelines; and

(viii)determine whether excess available cash should be distributed to the
Members or set aside as a reserve for future expenses or capital expenditures.

(c)The approval of the following matters shall require the approval of at least
eighty percent (80%) of the Directors present at a meeting (e.g., at least
five (5) Directors if six (6) Directors are present at the meeting, and at least
six (6) Directors if seven (7) Directors are present at the meeting):

(i)[***];

(ii)[***];

(iii)[***];

(iv)[***];

(v)[***];

(vi)approve the annual operating and capital budgets for the Company;

(vii)capital expenditures that have not already been approved as part of an
approved budget under item (vi) above, in excess of $[***] individually or
$[***] in the aggregate per annum;

(viii)[***];

(ix)[***];

 

23

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

(x)require that Members make additional Capital Contributions under
Section 3.1(b); and 

(xi)[***].

(d)The approval of the following matters shall require the approval of [***] of
the Directors (whether or not present and voting at a meeting):

(i)[***];

(ii)[***];

(iii)[***];

(iv)[***];

(v)[***]; and

(vi)[***].

(e)Composition of the Board of Directors; Voting.

(i)The number of Directors shall initially be six (6) and automatically will
increase upon the admission of Additional Members or Substituted Members, up to
a total of [***] Directors.  If the Board of Directors wishes to increase the
number of Directors to more than [***] Directors in total, then such increase
will require [***].  Each Director shall be entitled to cast one (1) vote with
respect to each matter brought before the Board of Directors (or any committee
of the Board of Directors) for approval.  

(ii)Directors shall be designated or elected, as the case may be, in accordance
with Section 6.2.  Each Director designated or elected in accordance with
Section 6.2 shall hold office until a successor is duly designated or elected in
accordance with Section 6.2 and qualified or until his or her earlier death,
resignation or removal as herein provided.

(iii)Any Director may resign at any time by giving written notice to the members
of the Board of Directors and the Chief Executive Officer of the Company.  The
resignation of any Director shall take effect upon receipt of notice thereof or
at such later time as shall be specified in such notice, and, unless otherwise
specified therein, the acceptance of such resignation shall not be necessary to
make it effective.  Subject to, and as limited by the express provisions of this
Agreement, any vacancy or vacancies in the Board of Directors caused by any such
resignation shall be filled in accordance with Section 6.2.

(iv)If any Member fails to designate or group of Members fails to elect a
representative to fill a directorship pursuant to the terms of Section 6.2,
neither the Board of Directors nor the Members may elect, and the Board of
Directors and Members shall not vote to elect, any person to fill such vacant
directorship without the prior written consent of the Member(s) originally
entitled to designate or elect, as the case may be, such Director pursuant to
Section 6.2.

 

24

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

(v)If the voting rights of a Director are suspended in accordance with
Section 3.1(f) or Section 11.3 or if, as contemplated in Section 7.1(e)(iv), a
Member or Members fail to designate or elect, as the case may be, a
representative to fill a directorship, then voting requirements will be applied
as if that Director position did not exist (e.g., if there are 6 Director seats,
and the vote of the Board of Directors is required for any purpose, then it will
be assumed that there are 5 Director seats, and a matter requiring approval of a
majority of Directors will require approval of at least 3 Directors, and a
matter requiring approval under Section 7.1(c) will require approval of at least
4 Directors). 

(f)Meetings of the Board.  Regular meetings of the Board of Directors may be
held at such place, within or without the State of Delaware, as shall from time
to time be determined by the Board of Directors, but in no event less than four
(4) times during any twelve (12) month period.  Regular meetings will be held in
accordance with a meeting schedule approved by the Board of Directors.  Special
meetings of the Board of Directors may be called by or at the request of the
Chief Executive Officer, and in any event shall be called by the Chief Executive
Officer upon the written request of a majority of the Directors.  Notice of each
such special meeting shall be provided to each Director in accordance with the
notice information (including address of record and e-mail address) provided by
the Director to the Company from time to time, at least five (5) Business Days
before the day on which the meeting is to be held.  Each such notice shall state
the time and place of the meeting and, as may be required, the purposes thereof.

(i)Unless otherwise provided by applicable law or this Agreement, the presence
of Directors constituting a majority of the number of Directors shall be
necessary to constitute a quorum for the transaction of
business.  Notwithstanding any provision to the contrary contained herein, (A)
at all meetings of Directors, a quorum being present, all matters shall be
decided by the affirmative vote of a majority of the votes held by all Directors
present at the meeting, except as otherwise required by applicable law or by
this Agreement (including Section 7.1(c) and Section 7.1(d)) (that is, approval
of any matter identified in Section 7.1(c) would require the approval of 80% of
all Directors present at the meeting, and a matter identified in Section 7.1(d)
would require the approval of [***] Directors, whether or not present and voting
at the meeting), and (B) interested Directors may be counted in determining the
presence of a quorum at a meeting of the Board of Directors or of a committee
that authorizes any interested party contract or transaction.

(ii)Any member of the Board of Directors or any member of a committee of the
Board of Directors who is present at a meeting shall be conclusively presumed to
have waived notice of such meeting except when such member attends for the
express purpose of objecting or abstaining at the beginning of the meeting to
the transaction of any business because the meeting is not lawfully called or
convened.  Such member shall be conclusively presumed to have assented to any
action taken unless his or her dissent or abstention shall be entered in the
minutes of the meeting or unless his or her written dissent or abstention to
such action shall be filed with the person acting as the secretary of the
meeting before the adjournment thereof or shall be forwarded by registered mail
to the Secretary of the Company immediately after the adjournment of the
meeting.  Such right to dissent or abstain shall not apply to any member who
voted in favor of such action.

 

25

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

--------------------------------------------------------------------------------

 

(iii)Members of the Board of Directors and any member of a committee of the
Board of Directors may participate in and act at any meeting of the Board of
Directors or committee through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in the meeting pursuant to this
Section 7.1(f)(iii) shall constitute presence in person at the meeting. 

(iv)A Director may vote at a meeting of the Board of Directors or any committee
thereof either in person or by proxy executed in writing by such Director.  An
email or similar transmission by the Director, or other writing, shall be
accepted as a proxy executed in writing for purposes hereof.  Proxies shall be
filed with the Board of Directors, before or at the time of the meeting or
execution of the written consent, as the case may be.  A proxy shall be
revocable in writing. A Director who has given a proxy in the manner set forth
in this Section 7.1(f)(iv) for a vote at any meeting of the Board of Directors
or any committee thereof shall be deemed to be present at such meeting for all
purposes, including for purposes of determining the presence of a quorum and
determining the number of votes required to take action at such meeting.

(v)Unless otherwise restricted by this Agreement or the Act, any action required
or permitted to be taken at any meeting of the Board of Directors, or of any
committee of the Board of Directors, may be taken without a meeting if all the
Directors or members of such committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board of Directors or committee.

(g)Compensation of Directors; Expense Reimbursement.  Directors shall not
receive any stated salary for services in their capacity as Directors; and
Directors shall not be reimbursed for expenses related to attendance at any
regular or special meeting of the Board of Directors or any committees
thereof.  

(h)Subsidiary Boards.  Unless otherwise determined by the Board of Directors,
the Company shall, and shall cause each of its Subsidiaries to, cause the
composition of the boards of directors of each of the Subsidiaries of the
Company to be the same as the Board of Directors of the Company.

7.2Committees of the Board.

(a)Creation.  The Board of Directors may by resolution designate one or more
committees, including the following committees: executive compensation, human
resources, finance and audit, governance, IT matters, and operations.  Each
committee shall be comprised of three or more Directors, and the Board of
Directors may designate one or more of the Directors as alternate members of any
committee, who may, subject to any limitations imposed by the Board of
Directors, replace absent or disqualified Directors at any meeting of that
committee.  Any decisions to be made by a committee of the Board of Directors
shall require the approval of a majority of the votes of such committee of the
Board of Directors.  Any committee of the Board of Directors, to the extent
provided in any resolution of the Board of Directors, shall have and may
exercise all of the authority of the Board of Directors, subject to the
limitations set forth in the Act, in Section 7.2(b) or in the establishment of
such committee.  Any committee members may be removed, or any authority granted
thereto may be revoked, at any time for any reason by the Board of Directors.
Each committee of Directors may fix its own rules of procedure and shall hold
its meetings as provided by such rules, except as may otherwise be provided in
this

 

26

 

 

--------------------------------------------------------------------------------

 

Agreement or by a resolution of the Board of Directors designating such
committee.  Committees of the Board of Directors may include members of the
Company’s management team and other persons who are not members of the Board of
Directors, as determined by the Board of Directors or the applicable committee. 

(b)Limitation of Authority.  Notwithstanding the resolutions creating any
committee or authorizing any committee action or anything contained in this
Agreement to the contrary, no committee of the Board of Directors shall have the
authority to take any action unless such action is approved by the required
number of Directors as set forth in Section 7.1(f)(i).

7.3Officers.

(a)The Company shall have such individuals as officers (“Officers”) as may be
elected by the Board of Directors.  The Officers of the Company may consist of a
Chief Executive Officer, Chief Financial Officer, one or more Senior Vice
Presidents, one or more Vice Presidents, one or more Assistant Vice Presidents,
a Secretary, one or more Assistant Secretaries, or such other Officers as may be
appointed by the Board of Directors.  One person may hold, and perform the
duties of, any two or more of such offices.  Compensation of Officers shall be
fixed by the Board of Directors or the executive compensation committee (if any)
from time to time.  Any Officer may be removed, with or without cause, at any
time by the Board of Directors.  In its discretion, the Board of Directors may
choose not to fill any office for any period as it may deem advisable.  No
Officer need be a Member or a Director.

(b)Each Officer shall be a “manager” (as such term is defined in the Act) of the
Company but, notwithstanding the foregoing, no Officer shall have any rights or
powers beyond the rights and powers granted to such Officers in this
Agreement.  The Chief Executive Officer, Chief Financial Officer, Vice
Presidents and Secretary shall have the following duties and responsibilities:

(i)Chief Executive Officer.  The chief executive officer of the Company (the
“Chief Executive Officer”) shall perform such duties as may be assigned to him
or her from time to time by the Board of Directors, including presiding at
meetings of the Members.  Subject to the direction of the Board of Directors, he
or she shall perform all duties incident to the office of a chief executive
officer in a corporation organized under the Delaware General Corporation
Law.  The Chief Executive Officer shall see that all resolutions and orders of
the Board of Directors are carried into effect, and in connection with the
foregoing, shall be authorized to delegate to the Chief Financial Officer or a
Vice President and the other Officers such of his or her powers and such of his
or her duties as the Board of Directors may deem to be advisable.

(ii)Chief Financial Officer and Treasurer.  The chief financial officer and
treasurer of the Company (the “Chief Financial Officer”) shall have the custody
of the Company’s funds and securities and shall keep full and accurate accounts
of receipts and disbursements in books belonging to the Company and shall
deposit all monies and other valuable effects in the name and to the credit of
the Company, in such depositories as may be designated by the Board of Directors
or by any Officer authorized by the Board of Directors to make such
designation.  In case of the absence or disability of the Chief Executive
Officer, the duties of the office shall, if the Board of Directors or the Chief
Executive Officer has so authorized, be performed by the Chief Financial
Officer. The Chief Financial Officer shall exercise such powers and perform such
duties as generally pertain or are necessarily incident to his or her office and
shall perform such other duties

 

27

 

 

--------------------------------------------------------------------------------

 

as may be specifically assigned to him or her from time to time by the Board of
Directors or the Chief Executive Officer. 

(iii)Vice Presidents.  The Vice President of the Company (a “Vice President”),
or if there be more than one, the Vice Presidents, shall perform such duties as
may be assigned to them from time to time by the Board of Directors or as may be
designated by the Chief Executive Officer or the Chief Financial Officer.  In
case of the absence or disability of the Chief Executive Officer and the Chief
Financial Officer, the duties of the office of Chief Executive Officer shall, if
the Board of Directors or the Chief Executive Officer has so authorized, be
performed by the Vice President, or if there be more than one Vice President, by
such Vice President as the Board of Directors or Chief Executive Officer shall
designate.

(iv)Secretary.  The Secretary of the Company (the “Secretary”) shall attend all
meetings of the Board of Directors and each committee of the Board of Directors
and record all votes and the minutes of all proceedings in a book to be kept for
that purpose and shall perform like duties for any committee when required.  He
or she shall give, or cause to be given, notice of all meetings of the Members
and, when necessary, of the Board of Directors.  The Secretary shall exercise
such powers and perform such duties as generally pertain or are necessarily
incident to his or her office, and he or she shall perform such other duties as
may be assigned to him or her from time to time by the Board of Directors, the
Chief Executive Officer, the Chief Financial Officer or by any Vice President.

(c)The individuals listed below shall serve in the following offices until
resignation or removal or replacement by the Board of Directors:

Name

Office

Reinhard Meister

Chief Executive Officer

Scott Armstrong

Chief Financial Officer

Robert Hadley

Chief Product Officer

Steven Hauser

General Counsel & Secretary

Brett Findley

Chief Services Officer

Robert Shank

Chief Technology Officer

Saurabh Parikh

Vice President, Innovation & Architecture

David McClure

Vice President, Risk & Security

Baron Jordan

Vice President, Sales & Operations Solutions

Steve Priestley

Vice President, Customer Solutions

Carl Carson

Vice President, Enabling Solutions

Rajen Raval

Vice President, Manufacturing Solutions

 

 

28

 

 

--------------------------------------------------------------------------------

 

7.4Further Delegation of Authority.  The Board of Directors may, from time to
time, delegate to any Person (including any Member, Officer or Director) such
authority and powers to act on behalf of the Company as it shall deem advisable
in its discretion, except that the Board of Directors may not delegate its
authority with respect to the matters set forth in Section 7.1(b), Section
7.1(c) and Section 7.1(d).  Any delegation pursuant to this Section 7.4 may be
revoked at any time and for any reason or no reason by the Board of
Directors.   

7.5Exculpation; Fiduciary Duties.

(a)No Director or Officer shall be liable to the Company or any Member for any
action taken or omitted to be taken by it or by any other Member or other Person
with respect to the Company, including any negligent act or failure to act,
except (i) in the case of a liability resulting from such Person’s own fraud,
gross negligence, willful misconduct, intentional and material breach of this
Agreement or conduct that is the subject of a criminal proceeding (where such
Person has a reasonable cause to believe that such conduct was unlawful), and
(ii) in the case of any Officer who is a Company employee, a liability resulting
from such Officer’s breach of the duty of loyalty.

(b)This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any Member or Director.  Furthermore, each of the Members and
the Company hereby disclaims and waives any and all fiduciary duties that,
absent such waiver, may be specified or implied by applicable law, and in doing
so, acknowledges and agrees that the duties and obligations of each Member and
Director to each other and to the Company are only as may be expressly set forth
in this Agreement.  The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of any Member or Director otherwise existing
at law or in equity, are agreed by the Company and the Members to replace such
other duties and liabilities of such Members and Directors.

7.6Performance of Duties; Liability of Directors and Officers.  In performing
his or her duties, each of the Directors and the Officers shall be entitled to
rely in good faith on the provisions of this Agreement and on information,
opinions, reports or statements (including financial statements and information,
opinions, reports or statements as to the value or amount of the assets,
liabilities, profits or losses of the Company and its Subsidiaries or any facts
pertinent to the existence and amount of assets from which Distributions to
Members might properly be paid), of the following other Persons or groups: (a)
one or more Officers or employees of the Company or any of its Subsidiaries, (b)
any attorney, independent accountant or other Person employed or engaged by the
Company or any of its Subsidiaries, or (c) any other Person who has been
selected with reasonable care by or on behalf of the Company or any of its
Subsidiaries, in each case, as to matters which such relying Person reasonably
believes to be within such other Person’s professional or expert competence.  No
individual who is a Director or an Officer, or any combination of the foregoing,
shall be personally liable under any judgment of a court, or in any other
manner, for any debt, obligation or liability of the Company, whether that
liability or obligation arises in contract, tort or otherwise solely by reason
of being a Director or an Officer or any combination of the foregoing.

7.7Indemnification.

(a)Third Person Actions, Suits and Proceedings.  The Company shall indemnify
each Person who was or is made a party or is threatened to be made a party to or
is involved in or participates as a witness with respect to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Company), by reason of the fact that he or
she, or a Person of whom he or she is the legal representative, is or was a

 

29

 

 

--------------------------------------------------------------------------------

 

Member, Director or an Officer, or is or was serving at the request of the
Company as a manager, director, officer, employee, fiduciary or agent of another
limited liability company or of a corporation, partnership, joint venture, trust
or other enterprise (each, a “Proceeding”), against all expenses (including
reasonable attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by such Person in connection with such
Proceeding if (i) such Person acted in good faith and in a manner such Person
reasonably believed to be in or not opposed to the best interests of the
Company, (ii) such Person’s conduct did not constitute fraud, gross negligence,
willful misconduct, or intentional and material breach of this Agreement, and
(iii) with respect to any criminal Proceeding, such Person had no reasonable
cause to believe such Person’s conduct was unlawful.  The termination of any
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Person did not act in good faith and in a manner which such Person
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding that the Person had
reasonable cause to believe that his or her conduct was unlawful. 

(b)Actions by the Company.  The Company shall indemnify any Person who was or is
a party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Company to procure a judgment
in its favor by reason of the fact that such Person, or a Person of whom he or
she is the legal representative, is or was a Director or an Officer, or is or
was serving at the request of the Company as a manager or director, officer,
employee, partner, fiduciary, trustee, agent or similar functionary of another
limited liability company or of a corporation, partnership, joint venture, trust
or other enterprise against expenses (including attorneys’ fees) actually and
reasonably incurred by such Person in connection with the defense or settlement
of such action or suit if (i) such Person acted in good faith and in a manner
such Person reasonably believed to be in or not opposed to the best interests of
the Company, and (ii) such Person’s conduct did not constitute fraud, gross
negligence, willful misconduct, or intentional and material breach of this
Agreement, except that no indemnification shall be made in respect of any claim,
issue or matter as to which such Person shall have been adjudged to be liable to
the Company unless and only to the extent that a court of competent jurisdiction
determines upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such Person is fairly and reasonably
entitled to indemnification for such expenses which such court shall deem
proper.

(c)Rights Non‑Exclusive.  The rights to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 7.7, shall not be exclusive of any other right which
any person may have or hereafter acquire under any statute, provision of this
Agreement, any other agreement, any vote of Members or disinterested Directors
or otherwise.

(d)Insurance.  The Board of Directors will cause the Company to maintain
insurance, at its expense, on behalf of the Company and on behalf of any person
who is or was at any time after the Effective Date a Director or Officer of the
Company or any of its Subsidiaries against any liability asserted against him or
her and incurred by him or her in any such capacity, whether or not the Company
would have the power to indemnify such person against such liability under this
Section 7.7.  The Board of Directors may, in its discretion, also cause the
Company to maintain insurance, at its expense, on behalf of the Company and on
behalf of any person who is or was at any time after the Effective Date an
employee, fiduciary, agent or representative of the Company or any of its
Subsidiaries against any liability asserted against him or her and incurred by
him or her in any such capacity.

 

30

 

 

--------------------------------------------------------------------------------

 

(e)Expenses.  Expenses incurred by any Person described in Section 7.7(a) or
Section 7.7(b) in defending a Proceeding shall be paid by the Company in advance
of such Proceeding’s final disposition upon receipt of an undertaking by or on
behalf of such Person to repay such amount if it shall ultimately be determined
that he or she is not entitled to be indemnified by the Company.  Such expenses
incurred by other employees and agents may be so paid upon such terms and
conditions, if any, as the Board of Directors deems appropriate. 

(f)Employees and Agents.  Persons who are not covered by the foregoing
provisions of this Section 7.7 and who are or were Members, employees or agents
of the Company, or who are or were serving at the request of the Company as
managers or directors, officers, employees, partners, fiduciaries, trustees,
agents or similar functionaries of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, may be
indemnified to the extent authorized at any time or from time to time by the
Board of Directors.

(g)Contract Rights.  The provisions of this Section 7.7 shall be deemed to be a
contract right between the Company and each Person described in Section 7.7(a)
or Section 7.7(b) who serves in any such capacity at any time while this
Section 7.7 and the relevant provisions of the Act or other applicable law are
in effect, and any repeal or modification of this Section 7.7 or any such law
shall not affect any rights or obligations then existing with respect to any
state of facts or Proceeding then existing.  The indemnification and other
rights provided for in this Section 7.7 shall inure to the benefit of the heirs,
executors and administrators of any Person entitled to such
indemnification.  Except as provided in Section 7.7(a) or Section 7.7(b), the
Company shall indemnify any such Person seeking indemnification in connection
with a Proceeding initiated by such Person only if such Proceeding was
authorized by the Board of Directors.

(h)Merger or Consolidation; Other Enterprises.  For purposes of this
Section 7.7, references to “the Company” shall include, in addition to the
resulting company, any constituent company (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
managers, directors, officers, employees or agents, so that any Person who is or
was a manager, director, officer, employee or agent of such constituent company,
or is or was serving at the request of such constituent company as a manager,
director, officer, employee or agent of another company, partnership, joint
venture, trust or other enterprise, shall stand in the same position under this
Section 7.7 with respect to the resulting or surviving company as he or she
would have with respect to such constituent company if its separate existence
had continued.  For purposes of this Section 7.7, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on a Person with respect to any employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a manager, director, officer, employee or agent of the
Company that imposes duties on, or involves services by, such manager, director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a Person who acted in good faith and in a
manner such Person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Section 7.7.

(i)No Member Recourse.  Anything herein to the contrary notwithstanding, any
indemnity by the Company relating to the matters covered in this Section 7.7
shall be provided out of and to the extent of Company assets only and no Member
(unless such Member otherwise agrees in writing or is found in a final decision
of a court of competent jurisdiction to have personal liability on account
thereof) shall have personal liability on account thereof or shall be

 

31

 

 

--------------------------------------------------------------------------------

 

required to make additional Capital Contributions (beyond any then-existing and
unpaid Capital Contribution Commitment) to help satisfy such indemnity of the
Company. 

(j)Primacy of Obligations.  In furtherance of this Section 7.7, the Company
acknowledges that certain Persons entitled to indemnification under this Section
7.7 may have rights to indemnification, advancement of expenses and/or insurance
provided by Persons other than the Company (collectively, the “Outside
Indemnitors”).  The Company hereby agrees (i) that it (and any of its insurers)
is the indemnitor of first resort (i.e., its obligations to such indemnified
Persons under this Section 7.7 are primary, and any obligation of the Outside
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by such Indemnified Persons are secondary),
(ii) that the Company shall be required to advance the full amount of expenses
incurred by such indemnified Persons and shall be liable for the full amount of
all expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement (or any
other agreement between the Company and such indemnified Persons), without
regard to any rights such indemnified Persons may have against the respective
Outside Indemnitors, and (iii) that the Company irrevocably waives, relinquishes
and releases the Outside Indemnitors from any and all claims against the Outside
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Company further agrees that no advancement or payment by
the Outside Indemnitors on behalf of any such indemnified Person with respect to
any claim for which such indemnified Person has sought indemnification from the
Company shall affect the foregoing, and the Outside Indemnitors shall have a
right of contribution and/or be subrogated to the extent of any such advancement
or payment to all of the rights of recovery of such indemnified Person against
the Company.  The Company agrees that the Outside Indemnitors are express third
party beneficiaries of the terms of this Section 7.7(j).

7.8Manufacturing Platform.  The Members acknowledge and agree that the Board
may, in its discretion, elect to design, build and operate a manufacturing
platform (the “Manufacturing Platform”) that will provide services that support
the manufacturing activities of Producing Members, subject to the provisions of
this Section 7.8.

(a)Any and all governance decisions regarding the Manufacturing Platform
(including the decision to establish the Manufacturing Platform and decisions
regarding the design, build and operation of the Manufacturing Platform) will be
made solely by the Producing Member Directors, in a manner consistent with the
governance provisions of this Article VII (except that, for this purpose, the
Producing Member Directors will be deemed to be the only members of the Board of
Directors).  

(b)All costs and expenses incurred by the Company in connection with the design,
build and operation of the Manufacturing Platform will be borne solely by the
Producing Members.  The basis on which the Producing Members will share costs
and expenses associated with the Manufacturing Platform (including design, build
and operating costs) will be determined by the Producing Member Directors,
consistent with Section 7.8(a).  [***].  If a Member that is not a Producing
Member as of the date of this Agreement subsequently becomes a Producing Member,
that Member will be deemed to be a Producing Member for all purposes hereof and
will be entitled to participate in the Manufacturing Platform on the same
economic and governance terms as an original Producing Member, including by
bearing its respective pro rata share of the design, build and operating costs
referred to in this Section 7.8(b) based upon its relative production
volumes.  [***].  The Company will ensure that (i) costs related to the
Distribution Platform and the Manufacturing Platform, respectively, are properly
allocated and that such costs

 

32

 

 

--------------------------------------------------------------------------------

 

are accurately reflected in the fees charged to Members pursuant to the
applicable Master Services Agreements, and (ii) [***]. 

(c)If the Producing Member Directors elect to establish the Manufacturing
Platform as contemplated under this Section 7.8, any provisions of this
Agreement inconsistent with the provisions of this Section 7.8 will be adjusted
as necessary to make them consistent with the provisions of this Section 7.8
(e.g., Capital Contributions required to be made in connection with the
Manufacturing Platform will be made solely by the Producing Members, on the
basis determined by the Producing Member Directors, and not by all Members in
accordance with their Percentage Interests), and Profits and Losses associated
with the design, build and operation of the Manufacturing Platform will be
allocated solely to the Producing Members on a basis consistent with their
funding of the expenses of the Manufacturing Platform (and not by all Members in
accordance with their Percentage Interests).

(d)The Company and each of the Producing Members will enter into a separate
Master Services Agreement with respect to Services relating to the Manufacturing
Platform.

7.9[***].

Article VIII
TAX MATTERS

8.1Preparation of Tax Returns.  The Tax Matters Member shall arrange (at the
Company’s expense) for the preparation and timely filing of all income tax
returns required to be filed by the Company.  Each Member and the Company will
upon request supply to the Tax Matters Member all pertinent information in its
possession relating to the operations of the Company necessary to enable the
Company’s income tax returns to be prepared and filed.  In connection with the
filing of the Company’s United States federal income Tax Return, the Company
shall provide to each Member a Schedule K-1.

8.2Tax Elections.  The Tax Matters Member shall determine whether to make or
revoke any available election pursuant to the Code; provided, however, that upon
the request of any Member holding a Percentage Interest of at least thirty
percent (30%), the Company shall file an election under Section 754 of the Code;
and provided further, that the Company shall not elect to be treated as a
corporation for any federal, state or local tax purpose without the prior
unanimous written consent of the Members; and provided further that the Company
will use the “traditional method” (as set forth in Regulations Section
1.704-3(b)) for purposes of eliminating any book-tax differences with respect to
any property contributed to the Company by a Member.  Each Member will upon
request supply any information necessary to give proper effect to such election.

8.3Tax Controversies.  Coke Consolidated is hereby designated as the Tax Matters
Member and is authorized and required to represent the Company (at the Company’s
expense) in connection with all income tax examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith.  Each Member agrees to cooperate reasonably with the
Company and to do or refrain from doing any or all things reasonably requested
by the Company with respect to the conduct of such proceedings.  The Tax Matters
Members shall keep the Members reasonably informed of the progress of any
examinations, audits or other proceedings, and shall provide the Members with
information on a full and timely basis.  

 

33

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

8.4Tax Allocations.  All matters concerning allocations for United States
federal, state and local and non‑United States income tax purposes, including
accounting procedures, not expressly provided for by the terms of this Agreement
shall be determined in good faith by the Board of Directors. 

8.5Fiscal Year; Taxable Year.  Each of the Fiscal Year and the taxable year of
the Company shall end on December 31 of each calendar year, unless the Board of
Directors shall determine otherwise in compliance with applicable laws; provided
that the taxable year of the Company shall end on a different date if necessary
to comply with Section 706 of the Code.

8.6Tax Matters Member Indemnity.  The Company shall indemnify, defend and hold
harmless the Tax Matters Member and its Affiliates for any and all losses,
damages, liabilities, claims, expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement that are brought against or
actually and reasonably incurred by the Tax Matters Member and its Affiliates
that arise out of or relate to the performance by the Tax Matters Member (or any
of its Affiliates) of its services as the Tax Matters Member pursuant to this
Agreement, except that neither the Tax Matters Member nor any of its Affiliates
shall be entitled to be indemnified under this Section 8.6 in respect of any
loss, damage, liability, claim, expense, judgment, fine or settlement amount
incurred by such Person as a result of its fraud, gross negligence or willful
misconduct or intentional and material breach of this Agreement.

8.7Amendments to Address the Bipartisan Budget Act of 2015.  This Article VIII
shall be amended on or before December 31, 2017 in order to give effect to
Section 6223(a) of the Code as amended by the Bipartisan Budget Act of 2015 and
any regulation promulgated thereunder. Absent such an amendment, the Tax Matters
Member shall be designated the Partnership Representative (as defined in Section
6223(a) of the Code, as amended by the Bipartisan Budget Act of 2015) and shall
have the authority to make any elections or statements permitted or required to
made under the Code; provided further that absent such an amendment, the
provisions of this Article VIII shall continue to apply as if the Partnership
Representative were the Tax Matters Member, mutatis mutandis.  

 

Article IX
TRANSFER OF membership interests; SUBSTITUTED MEMBERS

9.1Restrictions on Transfers.  From and after the date of this Agreement, no
Member may Transfer any Membership Interest or portion thereof (including any
Economic Interest), except in the case of a Transfer of a Membership Interest or
portion thereof to a purchaser of the Transferor’s bottling business (or portion
thereof) as permitted under the terms of its Comprehensive Beverage Agreement
(CBA) (a “CBA Permitted Transfer”); in the case of a CBA Permitted Transfer, the
Person to whom such Membership Interest (or portion thereof) is Transferred must
(a) agree in writing to be bound by the provisions of this Agreement, and (b)
enter into a Master Services Agreement with respect to the territory acquired by
such Transferee (or assume all of the Transferor’s obligations under its Master
Services Agreement with respect to the acquired territory, or amend its existing
Master Services Agreement as necessary to include the acquired territory).  Each
such Transferee is referred to herein as a “Permitted
Transferee”.  Notwithstanding the foregoing, a Member may pledge its Membership
Interest as collateral to the Member’s obligations to a lender under the
Member’s senior financing arrangements, but any Transfer of the Membership
Interest resulting from a foreclosure of the pledge will be subject to the prior
written approval of the Board of Directors (in the sole discretion of the Board
of Directors).  The parties acknowledge that if a Member transfers some, but not
all of its territories under a CBA in a CBA Permitted Transfer, then the
Transferor may Transfer the portion of its Membership Interest attributable to
the transferred territory, and retain the remainder of its Membership Interest
attributable to retained

 

34

 

 

--------------------------------------------------------------------------------

 

territories.  The parties further acknowledge that a Member may Transfer its
Membership Interest to an Affiliate of that Member, so long as the Transferee
Affiliate agrees in writing to be bound by the terms of this Agreement; provided
however, that such Transfer will not relieve the Transferor from any of its
obligations under this Agreement, including its obligations with respect to its
Capital Contribution Commitment.  

9.2Void Transfers. To the greatest extent permitted by the Act and other
applicable law, any Transfer by any Member of any Membership Interest or portion
thereof (including any Economic Interest) or other interest in the Company in
contravention of this Agreement shall be void and ineffective and shall not bind
or be recognized by the Company or any other Person.  In the event of any
Transfer in contravention of this Agreement, the purported Transferee shall have
no right to any profits, losses or Distributions of the Company or any other
rights of a Member.

9.3Substituted Member

(a) Each Person to whom a Membership Interest is Transferred in accordance with
the provisions of this Article IX must agree in writing to be bound by the
provisions of this Agreement, and (b) the Transferor and such Permitted
Transferee shall have executed, delivered and acknowledged such other documents
as the Board of Directors of the Company may reasonably deem necessary to effect
such Transfer and to admit such Permitted Transferee as a Member.  Upon
satisfaction of these conditions, such Person shall become a Substituted Member
entitled to all the rights of a Member with respect to such Membership Interest,
and the Schedule of Members shall be amended to reflect the name, address, and
Percentage Interest of such Substituted Member and to eliminate, as applicable,
the name and address of, and other information relating to, the Transferor with
regard to the Transferred Membership Interest.

9.4Effect of Transfer.  Following a Transfer that is permitted under this
Article IX, the Transferee shall be treated as having made all of the Capital
Contributions in respect of, and received all of the allocations and
Distributions received in respect of, such Transferred Membership Interest, and
shall receive allocations and Distributions under Article IV and Article X in
respect of such Membership Interest as if such Transferee were a Member.  In the
event of a CBA Permitted Transfer of a Member’s entire Membership Interest, if
the Transferor had the right under Section 6.2 to designate a Director, then
such Permitted Transferee shall be entitled to designate a Director, subject to
Section 6.2; provided, that if such Permitted Transferee is a Member that holds
the right to designate a Director on the effective date of the Transfer, then
its right to designate a Director with respect to the Transferred Membership
Interest will be deemed waived (i.e., no Member may designate more than one
Director).

9.5Additional Transfer Restrictions.  Notwithstanding any other provisions of
this Article IX, no Transfer of a Membership Interest or any other interest in
the Company may be made unless in the opinion of counsel (who may be counsel for
the Company), satisfactory in form and substance to the Board of Directors and
counsel for the Company (which opinion requirement may be waived, in whole or in
part, at the discretion of the Board of Directors), such Transfer would not
(a) violate any federal securities laws or any state securities or “blue sky”
laws (including any investor suitability standards) applicable to the Company or
the interest to be Transferred, (b) cause the Company to be required to register
as an “investment company” under the United States Investment Company Act of
1940, or (c) cause the Company to have more than 100 partners (within the
meaning of Regulations Section 1.7704‑1(h), including the look‑through rule in
Regulations Section 1.7704‑1(h)(3)).

 

35

 

 

--------------------------------------------------------------------------------

 

9.6Transfer Fees and Expenses.  The Transferor and Transferee of any Membership
Interest or other interest in the Company shall be jointly and severally
obligated to reimburse the Company for all reasonable expenses (including
attorneys’ fees and expenses) incurred on behalf of the Company in connection
with any Transfer or proposed Transfer, whether or not consummated. 

9.7Effective Date.  Any Transfer and any related admission of a Person as a
Member in compliance with this Article IX shall be deemed effective on such date
that the Transferee or successor in interest complies with the requirements of
this Agreement.

Article X
DISSOLUTION AND LIQUIDATION

10.1Dissolution.  The Company shall not be dissolved by the admission of
Additional Members or Substituted Members. The Company shall dissolve, and its
affairs shall be wound up upon the first of the following to occur:

(a)the affirmative approval of all of the Directors; or

(b)the entry of a decree of judicial dissolution of the Company under § 8‑802 of
the Act.

Except as otherwise set forth in this Section 10.1, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not cause a dissolution
of the Company, and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

10.2Liquidation and Termination.

(a)Upon the dissolution of the Company, the Board of Directors shall act as
liquidator or (in its sole discretion) may appoint one (1) or more
representatives, Members or other Persons as liquidator(s).  The liquidators
shall proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act.  The costs of liquidation shall
be borne as a Company expense.  Until final distribution, the liquidators shall
continue to operate the Company with all of the power and authority of the Board
of Directors.  The steps to be accomplished by the liquidators are as follows:

(i)the liquidators shall pay, satisfy or discharge from Company funds all of the
debts, liabilities and obligations of the Company (including all expenses
incurred in liquidation) or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash fund for contingent
liabilities in such amount and for such term as the liquidators may reasonably
determine);

(ii)after payment or provision for payment of all of the Company’s liabilities
has been made in accordance with Section 10.2(a)(i), all remaining assets of the
Company shall be distributed in accordance with Section 4.1, and a final
allocation of all items of income, gain, loss and expense shall be made in in
accordance with Section 5.1; and

(iii)the Gross Asset Value of any non‑cash assets will first be written up or
down to their Fair Market Value as provided in subsection (b)(iv) of the
definition of “Gross Asset Value”, thus creating Net Income or Net Loss (if
any), which shall be allocated to the Members’ Capital Accounts in accordance
with Section 5.1. In making

 

36

 

 

--------------------------------------------------------------------------------

 

such distributions, the liquidators shall allocate each type of asset (e.g.,
cash or cash equivalents, securities or other property) among the Members
ratably based upon the aggregate amounts to be distributed with respect to the
Membership Interests held by each Member. 

(b)Notwithstanding any provision of this Agreement, including the provisions of
this Section 10.2, upon any liquidation or dissolution of the Company, (i) all
right, title and interest in and to (A) the assets transferred to the Company
pursuant to the CONA Purchase Agreement, (B) any improvements thereto owned or
otherwise assignable by the Company as of the date of its liquidation or
dissolution, and (C) any other know-how, ideas, works of authorship, software,
hardware, and other technology that are owned or otherwise assignable by the
Company and/or its Subsidiaries as of the date of its liquidation or dissolution
and used by the Company and/or its Subsidiaries to provide their products and
services (clauses (i), (A), (B) and (C) collectively referred to as the
“Dissolution Date IP”), will be [***]  In addition, the Members acknowledge and
agree that they will use good faith efforts to complete and execute any
documents that are required to implement the intent of this Section 10.2(b).  

10.3Complete Distribution.  The distribution to a Member in accordance with the
provisions of Section 10.2 constitutes a complete return to the Member of its
Capital Contributions and a complete distribution to the Member of its interest
in the Company and all of the Company’s property, and constitutes a compromise
to which all Members have consented within the meaning of the Act.

10.4Certificate of Dissolution.  Upon completion of the distribution of Company
assets as provided herein, the Company is terminated (and the Company shall not
be terminated prior to such time), and the Board of Directors (or such other
Person or Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of the State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company.  The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 10.4.

10.5Reasonable Time for Winding Up.  A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 10.2 to minimize any losses
otherwise attendant upon such winding up.

10.6Return of Capital.  The liquidators shall not be personally liable for the
return of Capital Contributions or any portion thereof to the Members (it being
understood that any such return shall be made solely from Company assets).

Article XI
CERTAIN AGREEMENTS

11.1Information Rights

(a)The Company shall keep (i) correct and complete books and records of account,
(ii) minutes of the proceedings of meetings of the Members, the Board of
Directors and any committee of the Board of Directors, and (iii) a current list
of the Directors and Officers and their notice information, including address of
record and e-mail address.  Any of the foregoing books, minutes or records may
be in written form or in any other form capable of being converted into written
form within a reasonable time.  Any Member or any of its respective designated
representatives, in person or by attorney or other agent, shall, upon written
demand stating the

 

37

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

purpose thereof, have the right during the usual hours for business to inspect
for any proper purpose any of the foregoing books, minutes or records; provided
that, for purposes of this sentence, a proper purpose means any purpose
reasonably related to such Person’s interest as a Member; [***].  In every
instance where an attorney or other agent shall be the Person who seeks the
right to inspection, the demand shall be accompanied by a power of attorney or
such other writing that authorizes the attorney or other agent to so act on
behalf of the Member.  The demand shall be directed to the Company at its
registered office in the State of Delaware or at its principal place of
business.  

(b)The Company shall cause to be provided to each Member copies of the annual
audited consolidated financial statements of the Company and its Subsidiaries,
as soon as practicable, but in any event, within one hundred twenty (120) days
of the end of the applicable Fiscal Year.  Additionally, the Company shall cause
to be provided to each Member copies of the unaudited quarterly financial
statements of the Company and its Subsidiaries, as soon as practicable, but in
any event, within thirty (30) days of the end of the applicable quarterly
period.

11.2Required Adjustment of Percentage Interests of Members

(a)The Company and the Members acknowledge, agree and confirm that the
Percentage Interest of each Founding Member as of the Effective Date has been
determined based on each such Founding Member’s [***]

(b)The Percentage Interest of each Member will be adjusted annually as of
September 30 of each year, beginning in September 2019, based upon [***]. The
adjustments (if any) under this Section 11.2(b) will be applied effective as of
the following January 1, with effect until the following January 1 (subject to
interim adjustments under Section 11.2(c), if applicable).

(c)The Percentage Interest of each Member will be adjusted as necessary to
reflect (i) the admission of an Additional Member, (ii) the admission of a
Substituted Member (if the Transferor retains a portion of its Membership
Interest) or (iii) transfer of distribution territories from one Member to
another existing Member (other than transfers already taken into account in
[***]).  Such adjustment will be made at the time of admission of the Additional
Member or Substituted Member or transfer of a distribution territory from one
Member to an existing Member.

(d)Following any adjustment pursuant to this Section 11.2, an updated Schedule
of Members will be prepared to reflect the adjusted Percentage Interest of each
Member, and such updated Schedule will be distributed by the Company to the
Members.

11.3Withdrawals At any time on or after January 1, 2020, a Member may elect to
withdraw as a Member of the Company (a “Withdrawing Member”) by delivery of a
written notice to the Board of Directors (the “Withdrawal Notice”), provided
that (i) the Withdrawing Member  is not in breach or default of this Agreement
or its Master Services Agreement at the time of withdrawal; (ii) the Withdrawing
Member has provided the Company and the other Members with at least one (1) year
prior written notice of the Withdrawing Member’s desire to withdraw from the
Company; and (iii) the Board of Directors has determined, in good faith, that
(x) the withdrawal by the Withdrawing Member is necessitated by a material
change in the Withdrawing Member’s financial condition or that the Withdrawing
Member suffered prolonged and consistent service problems under its Master
Services Agreement, and (y) a withdrawal by the Withdrawing Member would not
reasonably be anticipated to result in undue hardship to the remaining
Members.  The Board of Directors will notify the Withdrawing

 

38

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Member whether it has made the determination required under clause (iii) of the
preceding sentence within 90 days following receipt of the Withdrawal
Notice.  Upon delivery of the Withdrawal Notice to the Board of Directors by
such Withdrawing Member, all rights and benefits attributable to the Membership
Interest held by such Withdrawing Member will be suspended unless and until such
Withdrawing Member delivers a written notice to the Board of Directors that it
no longer desires to withdraw from the Company.  During the suspension period,
(A) neither the Withdrawing Member nor its representative on the Board of
Directors, if any, will have any voting or other rights attributable to its
Membership Interest (other than (i) its rights under Section 12.2 to approve any
amendments, modifications or waivers to this Agreement that would adversely
affect in any material respect the Withdrawing Member disproportionately to any
other Member similarly situated, and (ii) its right to receive its share of
Distributions under Article IV), and (B) the Withdrawing Member will not be
required to make any Capital Contributions required under Section 3.1 that are
first approved by the Board of Directors during the suspension period.  Upon a
withdrawal pursuant to this Section 11.3, the Withdrawing Member shall be
entitled to receive an aggregate amount equal to the positive balance in its
Capital Account, if any; less the cost associated with descaling the Company’s
business and other exit costs incurred in connection with such withdrawal, as
determined by the Board of Directors, in good faith.  Upon any such withdrawal,
the Withdrawing Member will be required to cease using the Coke One North
America (CONA) information technology platform (and any other services provided
by the Company at such time) and shall have no right, title or interest in any
software or other intellectual property related thereto; provided, however, that
the Board of Directors may, in its discretion, elect to continue to provide the
Withdrawing Member with access to the Company’s services on such terms and
conditions as the Board of Directors may determine in its sole discretion. The
Board of Directors may, in its sole discretion, direct the Officers of the
Company to use reasonable efforts to assist a Withdrawing Member in connection
with the transition to a new information technology system (if applicable),
provided that the Company shall not be required to incur any out-of-pocket
expenses unless reimbursed by the Withdrawing Member or to devote significant
man-hours unless approved by the Board of Directors. 

11.4Master Services Agreements

The Company shall enter into a Master Services Agreement with each Member (other
than the TCCC Member) on terms and conditions to be mutually agreed upon by the
Company and such Member.  The Master Services Agreement of each Founding Member
will contain [***].

Article XII
GENERAL PROVISIONS

12.1Power of Attorney.  Each Member hereby constitutes and appoints the Board of
Directors and the liquidators, with full power of substitution, as its true and
lawful agent and attorney‑in‑fact, with full power and authority in its name,
place and stead, to execute, swear to, acknowledge, deliver, file and record in
the appropriate public offices (i) this Agreement, all certificates and other
instruments and all amendments thereof in accordance with the terms hereof that
the Board of Directors deems appropriate or necessary to form, qualify, or
continue the qualification of, the Company as a limited liability company in the
State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property; (ii) all instruments that the Board of
Directors deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(iii) all conveyances and other instruments or documents that the Board of
Directors or the liquidators deem appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including a certificate of cancellation; and (iv) all instruments
relating to the admission, withdrawal or substitution of any Member pursuant to
Article III or Article IV.  The foregoing power of attorney is irrevocable and
coupled with an interest, and shall survive the dissolution, bankruptcy,

 

39

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

insolvency or termination of any Member and the Transfer of all or any portion
of its Membership Interest and shall extend to such Member’s successors and
assigns. 

12.2Amendments.  Except as otherwise expressly provided herein, this Agreement
may be amended, modified, or waived only upon the approval of [***] of the
Directors in accordance with [***]; provided, that (i) if any such amendment,
modification or waiver would adversely affect in any material respect any Member
disproportionately to any other Member similarly situated, such amendment,
modification or waiver shall also require the written consent of the Member so
adversely affected, and (ii) any amendment to [***] will require the approval of
[***] Directors.

12.3Remedies.  Each Member shall have all rights and remedies set forth in this
Agreement and all rights and remedies that such Person has been granted at any
time under any other agreement or contract and all of the rights that such
Person has under any applicable law.  Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security) to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by applicable law.

12.4Successors and Assigns.  All covenants and agreements contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided that no
Person claiming by, through or under a Member (whether as such Member’s
Successor in Interest or otherwise), as distinct from such Member itself, shall
have any rights as, or in respect to, a Member (including the right to approve
or vote on any matter or to notice thereof).

12.5Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

12.6Counterparts.  This Agreement may be executed simultaneously in two (2) or
more separate counterparts, any one (1) of which need not contain the signatures
of more than one party, but each of which shall be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.

12.7Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.  Any dispute relating
hereto shall be heard in the state or federal courts of Delaware, and the
parties agree to jurisdiction and venue therein.

12.8Addresses and Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement must
be in writing and will be deemed to have been given or made when (a) delivered
personally to the recipient, (b) sent by e-mail to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if sent by e-mail before 5:00 p.m. Atlanta, Georgia time on a
Business Day, and otherwise on the next Business Day, or (c) one Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid).  Such notices, demands and other communications shall be sent
to the address for such recipient set forth on the Schedule of Members attached
hereto, or in the Company’s

 

40

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

books and records, or to such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Any notice to the Board of Directors or the Company shall be
deemed given if received by the Board of Directors at the principal office of
the Company designated pursuant to Section 2.5. 

12.9Creditors.  None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company.

12.10Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.

12.11Further Action.  The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

12.12Entire Agreement.  This Agreement, those documents expressly referred to
herein and other documents dated as of the Effective Date related to the subject
matter hereof embody the complete agreement and understanding among the parties
hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, that may have
related to the subject matter hereof in any way, including, without limitation,
that certain “white paper” related to the terms hereof.

12.13Delivery by E-mail.  This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of e-mail with scan or
facsimile attachment, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in
person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re‑execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of e-mail to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of e-mail as a defense to the formation or
enforceability of a contract, and each such party forever waives any such
defense.

12.14Survival.  Sections 3.1(g),  5.4, 5.5, 6.3, 7.5, 7.6, 7.7, 8.3, 10.2(b),
12.13, 12.14, and 12.15 shall survive and continue in full force in accordance
with its terms, notwithstanding any termination of this Agreement or the filing
of a certificate of cancellation with Secretary of State of the State of
Delaware on behalf of the Company.

12.15Confidentiality. Each Member expressly agrees to maintain, for so long as
such Person is a Member and for two (2) years thereafter, the confidentiality
of, and not to disclose to any Person other than the Company (and any successor
of the Company or any Person acquiring (whether by merger, consolidation, sale,
exchange or otherwise) all or a material portion of the assets or Equity
Securities of the Company or any of its Subsidiaries), another Member or a
Person designated by the Company or any of their respective accountants,
attorneys or other advisors, any information relating to the business, financial
structure, financial position or financial results, customers or affairs of the
Company or any of its Subsidiaries that shall not be generally known to the
public, except as otherwise required by applicable law or legal process, or by
any regulatory or self‑regulatory organization having jurisdiction over the
Company or any Member or its assets (including the rules and requirements of any
securities exchange)

 

41

 

 

--------------------------------------------------------------------------------

 

or by order of a court of competent jurisdiction, in which case (except with
respect to disclosure that is required in connection with the filing of federal,
state and local tax returns) prior to making such disclosure such Member shall
give written notice to the Company describing in reasonable detail the proposed
content of such disclosure and shall permit the Company to review and comment
upon the form and substance of such disclosure and, if applicable, allow the
Company to seek confidential treatment therefor; provided, however, that a
Member may report to its stockholders, limited partners, members or other
owners, as the case may be, regarding the general status of its investment in
the Company (without disclosing specific confidential
information).  Notwithstanding the provisions of this Section 12.15 to the
contrary, if any holder of a Membership Interest desires to undertake any
Transfer of all or a portion of its Membership Interest permitted by this
Agreement, such holder may, upon the execution of a confidentiality agreement
(in form reasonably acceptable to the Company’s legal counsel) by any bona fide
potential Transferee, disclose to such potential Transferee information of the
sort otherwise restricted by this Section 12.15 if such holder reasonably
believes such disclosure is necessary for the purpose of Transferring such
Membership Interest to the bona fide potential Transferee. 

[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

 

 

42

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
LIMITED LIABILITY COMPANY AGREEMENT

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

THE COCA-COLA COMPANY

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Alexander M. Douglas, Jr.

 

 

Name:

 

J. Alexander M. Douglas, Jr.

 

 

Title:

 

President, Coca-Cola North America

 

 

COCA-COLA REFRESHMENTS USA, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul Mulligan

 

 

Name:

 

Paul Mulligan

 

 

Title:

 

President

 

 

COCA-COLA BOTTLING COMPANY

UNITED, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Claude B. Nielsen

 

 

Name:

 

Claude B. Nielsen

 

 

Title:

 

Chairman and Chief Executive Officer

 

 

COCA-COLA BOTTLING CO.

CONSOLIDATED

 

 

 

 

 

 

 

 

 

By:

 

/s/ James E. Harris

 

 

Name:

 

James E. Harris

 

 

Title:

 

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

SWIRE PACIFIC HOLDINGS INC. D/B/A

SWIRE COCA-COLA USA

 

 

 

 

 

 

 

 

 

By:

 

/s/ John E. Pelo

 

 

Name:

 

John E. Pelo

 

 

Title:

 

Vice President

 

 

COCA-COLA BEVERAGES FLORIDA, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Troy D. Taylor

 

 

Name:

 

Troy D. Taylor

 

 

Title:

 

Chief Executive Officer

 

 

GREAT LAKES COCA-COLA

DISTRIBUTION, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Booth

 

 

Name:

 

Mark Booth

 

 

Title:

 

Senior Vice President

 

 

 

 

 

44

 

 

--------------------------------------------------------------------------------

SCHEDULE I

Initial Capital Contribution Commitments of Founding Members*

 

Founding Member

[***]

[***]

[***]

CCR

[***]

[***]

[***]

Coke United

[***]

[***]

[***]

Coke Consolidated

[***]

[***]

[***]

Swire

[***]

[***]

[***]

CCB Florida

[***]

[***]

[***]

Great Lakes

[***]

[***]

[***]

 

 

     [***]

     [***]

 

 




 

45

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

SCHEDULE II

SCHEDULE OF MEMBERS*

Name and Address of Member

[***]

Percentage Interest

[***]

Coca-Cola Refreshments USA, Inc.

1 Coca-Cola Plaza

Atlanta, GA    30313

 

[***]

[***]

[***]

Coca-Cola Bottling Company United, Inc.

4600 East Lake Boulevard

Birmingham, AL 35217-4032

 

[***]

[***]

[***]

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC  28211

 

[***]

19.3%

[***]

Swire Pacific Holdings Inc.  d/b/a Swire Coca-Cola, USA

12634 South 265 West

Draper, UT  84020-7930

 

[***]

[***]

[***]

Coca-Cola Beverages Florida LLC

10117 Princess Palm Avenue, Suite 400

Tampa, FL 33610

 

[***]

[***]

[***]

Great Lakes Coca-Cola Distribution, L.L.C.

6250 N. River Road

Suite 9000

Rosemont, Illinois   60018

 

[***]

[***]

[***]

The Coca-Cola Company

1 Coca-Cola Plaza

Atlanta, GA    30313

[***]

[***]

[***]

TOTAL

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

46

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.